  IN RE BABCOCK & WILCOX                            )   United States District Court
  ENTERPRISES, INC. SHAREHOLDER                    )    Western District of North Carolina
  DERIVATJVE LITIGATION                            )    Civil Action File No. 3-18-cv-000347-
                                                   )    MOC-DCK (Con11olidated with Nos.
  This Document Relates to:                        )    3:18-cv-00349-MOC-DCK and 3:18-
                                                   )    cv-00350-MOC-DCK)
     ALL ACTIONS                                   )
                                                   ).
                                                  )
                                                  )     State of North Carolina, County of
  PAMELA MARKS, Derivatively on                   )     Mecklenburg, Case No. 18-CVS-
  Behalf of BABCOCK & WILCOX                      )     21193, (N.C. Super. Ct.)
  ENTERPRISES, INC.,                              )
                                                  )
         ~-                                       )
                                                  )
  E. JAMES FERLAND, ET AL.                        )
                                                  )
                                                  )

                  STIPULATION AND AGREEMENT OF SETTLEMENT

        This Stipulation and Agreement of Settlement ("Stipulation") is made and entered into by

and among the following Parties (as defined herein), each by and through their respective counsel

of record, in order to settle and resolve stockholder derivative actions brought on behalf Babcock

& Wilcox Enterprises, Inc. ("B&W", the "Company" or the "Nominal Defendant") and to fully,

finally, and forever compromise, resolve, discharge, and settle the Released Claims (as defined

herein), upon the terms and subject to the conditions set forth herein. The Parties are: (1) Mike

DeAngelis ("DeAngelis " or "P laintiff DeAngelis"); (2) Dan Hegeman ("Hegeman" or "Plaintiff

Hegeman"); and (3) Bud and Sue Frashier Family Trust ("Frashier Family Trust" or "Plaintiff

Frashier Family Trust"), plaintiffs in the above-captioned consolidated stockholder derivative

action (the "Federal Derivative Action "); (4) Pamela Marks (''Marks" or "Plaintiff Marks"),

plaintiff in the derivative action captioned, Pamela Marks v. E. James Ferland; et al., Case No.

18-CVS-21193 (N.C. Super. Ct - Mecklenburg Cty.) (the "State Derivative Action"); (5) nominal




      Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 1 of 72
     defendant B&W;_and (6) individual defendants Jenny L. Apker, Daniel W. Hoehn, Leslie Kass, E.

     James Ferland, Stephen G. Hanks, Larry L. Weyers, Thomas A. Christopher, Brian K. Ferraioli,

     Anne R. Pramaggiore, and Cynthia S. Dubin (collectively, the "Individual Defendants" and

     together with B&W, the "Defendantsir). 1

    I.      INTRODUCTION

            A.     Procedural History

                   1.      The Federal Derivative Action

            The first complaints in the Federal Derivative Action were filed by plaintiffs DeAngelis

    and Hegeman in the United States District Court for the District of Delaware on February 16, 2018.

    Plaintiff Frashier Family Trust filed a factually related stockholder derivative complaint in United

    States District Court for the District of Delaware on February 22, 2018.

           On April 23, 2018, the United States District Court for the District of Delaware entered an

    order consolidating the related derivative actions and appointing co-lead and co-liaison counsel.

    On June 1, 2018, plaintiffs DeAngelis, Hegeman, and Frashier Family Trust filed a verified

 consolidated derivative complaint ("Consolidated Complaint"), The Consolidated Complaint

alleges that the Individual Defendants-current and former officers and directors of the

Company-breached their fiduciary duties of loyalty and good faith by, inter alia, materially

misrepresenting the true condition and business prospects of the Company's renewable business

segment. The Consolidated Complaint further alleges that the Individual Defendants wasted

corporate assets, were unjustly enriched, and violated federal securities laws by causing the




1
  Although Ms. Kass and Mr. Hoehn are not individually named as defendants in the State
Derivative Action, Plaintiff Marks agrees to treat them as Released Parties (as defined herein) for
purposes of this Stipulation and Agreement of Settlement.


                                                   2

          Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 2 of 72
  Company to repurchase its stock at artificially inflated prices and by causing the issuance of false

  and misleading proxy statements.

          More specifically, the Consolidated Complaint alleges that the Individual Defendants

  issued and caused B& W to issue clear and continuous public misrepresentations about the

  Company's true financial condition and business prospects. From at least June 2015 through at

  least August 9, 2017, the Individual Defendants publicly represented that the Company's

  renewable business segment was its key to growth, success, and profit, as the Company shifted

 away from its former parent company's coal-based focus. The Consolidated Complaint alleges

 that B&W hastily collected numerous renewable energy contracts to provide the illusion of

 success, drawing investors in to support the Company. Though the future of the Company seemed

 on track to the public, the Individual Defendants failed to build the operational capacity needed to

 perform on such large contracts in a manner consistent with the Company's budget and schedule.

 Supposed cost-cutting efforts exacerbated the problems by utilizing foexperienced engineers on

 several Company project sites. The Consolidated Complaint alleges that the Individual Defendants

 were well aware of the operational deficiencies and other significant problems that existed with

the Company's operations and management, but caused B&W to fail to disclose these material

issues. The Consolidated Complaint alleges that the Individual Defendants' breaches of fiduciary

duties and violations of law caused B&W to incur substantial losses, including the destruction .o f

B& W's market capitalization; significant harm to the Company's reputatiort within the business

community and in the capital markets and its ability to raise equity capital or debt on favorable

tem1s; higher marginal costs of capital and debt moving forward; costs incurred in connection with

the related securities class action brought in the United States District Court for the Western

District of North Carolina captioned, Ollila v. Babcock & Wilcox Enterprises, Inc., et al., Case No.




                                                 3

       Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 3 of 72
  3:17-cv-00109-MOC-DCK (W.D.N.C.) (the "Securities Class Action"); costs incurred in

  connection with the-repurchases of Company stock at artificially inflated prices; and compensation

  unjustly paid to individuals who were simultaneously breaching their fiduciary duties to the

 Company.

         On June 28, 2018, the Federal Derivative Action was transferred to the United States

 District Court for the Western District ofNorth Carolina, and is now pending before-the Honorable

 Max 0 . Cogburn, Jr. In the interests of efficiency and judicial economy, the parties agreed to seek

 a temporary stay of the Federal Derivative Action, subject to Defendants' agreement to provide

 plaintiffs in the action with (i) copies of all written responses to discovery requests by defendants

 to plaintiffs in the Securities Class Action; (ii) copies of all documents produced by defendants to

 the Securities Class Action plaintiffs; (iii) transcripts of all depositions of defendants and their

 present and former employees, officers, and directors taken in connection with the Securities Class

Action; (iv) all written agreements regarding the scope of discovery to be produced by defendants

in the Securities Class Action; and.(v) any documents produced to other stockholders in connection

with any demands for inspection of B&W's books and records that are based on the same facts as

those alleged in the Federal Derivative Action. Ji.Jdge Cogburn entered the parties' proposed stay

order August 13, 2018. In accordance with the tenns of the temporary stay, the Defendants

provided plaintiffs DeAngeiis, Hegeman, and Frashier Family Trust with 281,711 pages of

documents.

               2.      The State D erivative Action

       The State Derivative Action traces back to Plaintiff Marks' demand for the inspection of

certain Company books and records pursuant to title 8, section 220 of the Delaware General

Corporation Law Code, dated March 16, 20 18 (the "Demand"). On March 30, 2018, counsel for

B& W responded to the Demand, noting that the Company would produce certain non-privileged


                                                 4

      Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 4 of 72
  Board of Directors (the "Board") and Audit & Finance Committee's minutes and materials dated

  January 1, 2016 through March 16, 2018 (the "220 Materials"). Plaintiff Marks and the Company

  subsequently entered into a confidentiality agreement dated April 9, 2018 that governed the

  production of the 220 Materials. The Company completed production of the 220 Materials on

  August 30, 2018.

         On November 14, 2018, Plaintiff Marks filed a verified stockholder derivative complaint

 in the State of North Carolina's General Court of Justice, Superior Court Division, County of

 Mecklenburg (the ''Marks Complaint") along with a notice to designate the action as a mandatory

 complex business case. By Order of the Chief Justice of the North Carolina Supreme Court dated

 November 20, 2018, the designation was granted and the action was assigned to the Honorable

 Adam M . Conrad ofthe North Carolina Business Court. The Marks Complaint .aileges that the

 Individual Defendants breached their fiduciary duties of loyalty and good faith by permitting the

 Company to (i) disseminate false and misleading statements regarding its renewable business; and

 (ii) operate with deficient internal controls over financial reporting, and contends that the

Individual Defendants were unjustly enriched through their receipt ofcompensation they received

while allegedly breaching their fiduciary duties to B&W. The parties to the State Derivative

Action filed a joint motion to stay the case in order to facilitate settlement discussions, which Judge

Conrad granted on April 10, 2019. The stay has been continued until the entry of the Order and

Final Judgment (as defined herein) in the Federal Derivative Action.

       B.      Settlement Negotiations

       On April 17, 2019, Plaintiffs' Counsel (as defined herein) and counsel for the Individual

Defendants held a mediation session in New York City (the "Mediation"). the Mediation was

conducted under the mediation privilege and supervised by Michelle Yoshida of Phillips ADR.

Prior to the Mediation, the Parties exchanged mediation briefs addressing the claims, available


                                                 5

      Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 5 of 72
  defenses, and remedial isslles. Plaintiffs' Counsel submitted a detailed -settlement demand to

  counsel for the Individual Defendants on April 10, 2019. Working with the Company, including

  cuirent members of B&W's Board and its Chief Accounting Officer ("CAO"), counsel for the

  Individual Defendants responded to Plaintiffs' settlement demand with a counter-offer, which they

 presented to Plaintiffs' Counsel at the start of the Mediation. In addition to counsel for the Parties,

 a representative of the Company's D&O insurance carrier, and the carrier's counsel attended and

 participated in the.Mediation, and the Company's counsel consulted with the Company's General

 Counsel throughout the course of the Mediation. Despite their good faith efforts, after a full day

 of hard fought, arm's-length negotiations, the Parties were unable to reach agreement on the

 substantive consideration for a settlement. At the end of the day, the Mediator issued a Mediator'.$

 recommendation to resolve the Federal and State Derivative Actions on the terms set forth herein,

 which the Parties accepted.

 II.    PLAINTIFFS' COUNSEL'S INVESTIGATION, THE CLAIMS, AND THE
        SUBSTANTlAL BENEFITS OF THE SETTLEMENT

        Plaintiffs'· Counsel submit that the claims asserted in the Federal and State Derivative

Actions on behalf ofB&W have merit, and Plaintiffs' entry into this Stipulation and Settlement (as

defined herein) is not intended to be and shall not be construed as an admission or concession

concerning the relative strength or merit of the claims alleged.          Following their thorough

investigation and further evaluation of the claims, defenses and remedies during the course of the

Mediation, Plaintiffs and their counsel have concluded that the settlement of the Federal and State

Derivative Actions in the manner and upon the terms and conditions set forth in this Stipulation

would best serve the interests of the Company and its stockholders in light of the substantial

benefits guaranteed by the Settlement and the substantial risks, costs and delays entailed in

attempting to improve on the result through further litigation.



                                                 6

       Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 6 of 72
         Plaintiffs' Counsel conducted an extensive investigation relating to the claims and the

  underlying events alleged in the Federal and State Derivative Actions, including, but not limited

  to: (l) inspecting, analyzing, and reviewing B&W's public filings with the U.S. Securities and

  Exchange Commission ("SEC"), press-releases, announcements, transcripts of investor conference.

 calls, and news articles; (2) drafting the complaints in the Federal and State Derivative Actions,

 including the Consolidated Complaint; (3) researching the applicable law with respect to the claims

 asserted in the Federal and State Derivative Actions and the potential defenses thereto;

 (4) reviewing and analyzing securities analysts' reports and advisories and media reports about the

 Company; (5) reviewing and analyzing the pleadings contained in the Securities Class Action;

 (6) reviewing and analyzing non-public documents produced by the Defendants over the course of

 this litigation, including the 220 Materials; (7) researching the Company's internal corporate

 governance policies, processes, and procedures, as well as those of the Company's peers;

 (8) preparir;lg extensive damages analyses; (9) preparing and submitting a detailed settlement

demand and modified demands over the course of the Parties' settlement negotiations;

(10) preparing and submitting a comprehensive mediation statement and carefully evaluating

Defendants' mediation statement and response to Plaintiffs' settlement demand; (11) attending and

participating the Mediation in New York City; (12) engaging in extensive settlement discussions

with the Mediator and counsel for Defendants regarding the specific facts of the Federal and State

Derivative Actions, the perceived strengths and weakness of the claims and defenses thereto, and

the remedies that might be secured through litigation as compared to those that could be secured

through settlement; (13) negotiating the terms of a written memorandum of understanding

embodying the principal substantive settlement terms; and (14) negotiating, as well, this

comprehensive final Stipulation artd Agreement of Settlement.




                                                7

      Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 7 of 72
           Based on Plaintiffs' Counsel's thorough evaluation~ Plaintiffs and Plaintiffs' Counsel submit

  that the Settlement set forth in this Stipulation guarantees the adoption of corporate governance

 reforms that directly address the alleged wrongdoing, and is fair, reasonable, and adequate, and in

 the best interests of B&W and its stockholders. Accordingly, the Plaintiffs have agreed to settle

 the Federal and State Derivative Actions upon the terms and subject to the conditions set forth

 herein.

 Ill.      DEFENDANTS' DENIAL OF WRONGDOING

           The Individual Defendants, each of whom believes she or he has substantial defenses to

 the claims alleged against them in the Federal and State Derivative Actions, and the Company,

 have determined that .i t is in the best interests of the Company that the Federal and State Derivative

 Actions should be fully and fimdly settled in accordance :with the terms and conditions set forth in

 this Stipulation, while maintaining each of their defenses to the Federal and State Derivative

Actions and without any admission or concession of fault, wrongdoing or liability, in order to

avoid. further litigation Which would be time consuming and expensive, and because of the costs

and uncertainties of continued litigation, and that the terms and conditions of the Stipulation are

fair, reasonable, and adequate to the Company and its stockholders. Neither this Stipulation, nor

any of its terms or provisions, nor entry of the Order and Final Judgment, nor any document or

exhibit referred or attached to this Stipulation, nor any action taken to carry out this Stipulation, is

or may be construed or used as evidence of the validity of any of Plaintiffs' Released Claims, or as

an admission by or against any of the Defendants or any Defendants' Released Persons of any fault,

wrongdoing, or concession of liability whatsoever.

IV.     BOARD APPROVAL

        The Board, including ea.ch of its independent, non-defendant directors, in an exercise of its

business judgment, has concluded that the corporate governance reforms to be implemented and


                                                  8

        Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 8 of 72
 maintained by B&Was a result of the Settlement confer substantial benefits on the Company, and

 has evaluated and approved the Settlement as peing in the best interests of B&W and its

 stockholders.

 V.      TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT

         Plaintiffs (on behalf of themselves and derivatively on behalf of B&W), the Individual

 Defendants, and Nominal Defendant B&W, by and through their respective counsel or attorneys

 of record, hereby stipulate and agree that, subject to the approval of the Court, the Consolidated

 Complaint, Marks Complaint, Defendants' Released Claims, and Plaintiffs' Released Claims,

 which are inclusive of the claims that have been or could have been asserted in the Consolidated

 Complaint and Marks Complaint, shall be finally and fully compromised, settled, and released,

 and the Federal and State Derivative Actions shall be dismissed with prejudice, upon the terms

and subject to the conditions set forth herein as follows:

                 1.     Defin•tions

        As used in this Stipulation, the following terms have the meaning specified below.

        1.1      "Board" means the Board of Directors ofB&W.

        1.2      "Court" means the United States District Court for the Western District of North

Carolina.

        1.3      "Company," "B&W," or "Nominal Defendant" means Babcock & Wilcox

Enterprises, I_nc., &nd includes ~11 of its subsidiaries, predecessors, successors, affiliates, officers,

directors, employees, and agents.

        1.4      "Current B&W Stockholder" means any Person (as defined herein) who owned

B&W common stock as of the Execution Date (as defined herein) of this Stipulation and. who

continues to hold their B&W common stock as of the date of the Settlement Hearing.




                                                   9

      Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 9 of 72
          1.5    "Defendants" mean, collectively, the Individual Defendants and Nominal

  Defendant B&W.

         1.6     "Defendan~• Counsel" means Alston & Bird LLP, 1201 West Peachtree Street,

 Suite 4200, Atlanta, Georgia 30309, and Dechert LLP, Three Bryant Park, 1095 Avenue of the

 Americas, New York, New York, 10036.

         1.7     "Defendants' Released Claims" mean collectively all actions, suits, claims,

 demands, rights, liabilities, and causes of action of every nature and description whatsoever,

 including both known claims and Unknown Claims, asserted or that might have been asserted in

 any forum by Defendants' Released Persons against Plaintiffs' Released Persons, which arise out

 of, are based on, or relate in any way, directly or indirectly, to the institution, prosecution, or

 settlement of the Federal and State Derivative Actions; provided, however, that "Defendants'

 Released Claims" shall not include any claims to ehforce the Settlement nor any claims to enforce

the Confidentiality and Nondisclosure Agreements previously entered into by Defendants,

Plaintiffs and/or Plaintiffs' Counsel.

        i .8    "Defendants' Released Persons" mean each of the Defendants and, to the maximwn

extent permitted by law, each of Defendants' immediate family members, spouses, heirs,

executors, estates, administrators, trustees, assigns, and any trusts in which Defendants, or any of

them, are settlors, or which are for the benefit of any Defendants and/or members of his or her

immediate family; any entity in which a Defendant, and/or members of his family has a controlling

interest; each of the Defendants' present and former attorneys, legal representatives, and assigns in

connection with the Federai and State Derivative Actions; Defendants' insurers; and all present

and former directors and officers, agents, acivisors, employees, affiliates, predecessors, successors,

parents, subsidiaries, and divisions.




                                                 10

     Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 10 of 72
         1.9    "Directors" mean current and former individual members of the Board of Directors

 of B&W.

         1.10   "Effective Date" means the first date by which all of the events and conditions

 specified in Paragraph 6.1 herein have been met and have occurred.

        1.11    "Escrow Account" means an interest-bearing escrow account to be established and

maintained by Plaintiffs' Counsel or their agent for the purpose ofpayment of the Fee and Ex:pense

Amoun~, as provided in .Paragraph 5.2 of this Stipulation.

        1.12    "Execution Date" means the date this Stipulation has been signed by all the

signatories through their respective counsel.

        1.13    "Federal Derivative Action" means the above-captioned consolidated stockholder

derivative action pending in the United States District Court for the Western District of North

Carolina, captioned, In re Babcock & Wilcox Enterprises, Inc. Shareholder Derivative Litigation,

Case No. 3:18-cv-00347-MOC-DCK.

        1.14    "Fee and Expense Amount'' means the sum to bepaid to Plaintiffs' Counsel for their

attorneys' fees and expenses, detailed in Paragraph 5 herein, subj_ect to Court approval, in

recognition of the substantial benefits confened upon B&W and Current B&W Stockholders by

the initiation, prosecution, and settlement of the Federal and State Derivative Actions.

       1.15     "Final" means the date when a j udgment that has not been reversed, vacated, or

modified in any way is no longer subject to appellate review, either because of disposition on

appeal and conclusion of the appellate process or be.cause of passage, without action, of time for

seeking appellate review. More specifically, it is that situation when (1) either no appeal has been

filed and the time has passed for any notice of appeal to be timely filed in the Federal Derivative

Action; or (2) an appeal has been filed and the court of appeals has either affomed the judgment




                                                11

     Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 11 of 72
 or dismissed that appeal and the time for any reconsideration or further appellate. review bas

 passed; or (3) a higher court has granted further appellate review and that court has either affirmed

 the underlying Order and Final Judgment or affirmed the court of appeals' decision affirming the

 judgment or dismissing the appeal.

         1.16    "Individual Defendants" mean, collectively, Jenny L. Apker, Daniel W. Hoehn,

 Leslie Kass, E. James Ferland, Stephen G. Hanks, Larry L. Weyers, Thomas A. Christopher>Brian

 K. Ferraioli, Anne R. Pramaggiore, and Cynthia S. Dubin.

         1.17    "Notice to Current B&W Stockholders" or "Notice" means the Notice of Proposed

 Settlement, substantially in the form of Exhibit C attached hereto.

         1.18    "Order and Final Judgment" means the [Proposed] Order and Final Judgment to be

rendered by the Court, substantially in the form attached hereto as Exhibit E.

        1.19    "Party" or "Parties" mean, collectively, each of the Plaintiffs (on behalf of

themselves and derivatively on behalf ofB&W), each of the Individual Defendants, and Nominal

Defendant B&W.

        1.20    "Person" or "Persons" means an individual, corporation, limited liability

corponition, professional corporation, partnership, limited partnership, limited liability

partnership, association, j oint stock company, estate, legal representative, trust, unincorporated

association, government or any political subdivision or agency thereof, and any business or legal

entity, and their spouses, heirs, predecessors, successors, representatives, or assignees.

        1.21    "Plaintiffs" mean collectively plaintiffs Mike DeAngelis, Dan Hegeman, Bud and

Sue Frashier Family Trust, and Pamela Marks.

       1.22     "Plaintiffs' Counsel" means, collectively, (1) Robbins Arroyo LLP, 5040 Shoreham

Place, San Diego, California 92122; (2) The Brown Law Firm, P.C., 240 Townsend Square, Oyster




                                                 12

     Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 12 of 72
  Bay, New York 11771; (3) The Rosen Law Firm, P.A., 275 Madison Avenue, 34th Floor, New

  York, New York 10016; and (4) Holzer & Holzer, LLC, 1200 Ashwood Parkway, Suite 410,

 Atlanta, Georgia 30338.

          1.23    "Plaintiffs' Released Claims" mean all actions, suits, claims, demands, rights,

 liabilities, and causes of action of every nature, and description whatsoever, including both known

 claims or Unknown Claims, that have been, could have been, or in the future can or might be

 asserted in any federal, state or foreign court, tribunal, forum or proceeding by Plaintiffs' Released

 Persons or any Current B&W .Stockholder derivatively on behalf of B&W~ against any of

 Defendants' Released Persons, based upon, arising out of, or related to (a) the allegations, facts,

 transactions, events, occurrences, acts, disclosures, statements, representations, omissions, or

 failures to act relating to all matters involved, set forth, referred to, or alleged in any complaint(s)

filed in the Federal and State Derivative Actions; and (b) the allegations, facts, transactions, events,

occurrences, acts, disclosures, statements, representations, omissions, or failures to act relating to

all matters involved, set forth, referred to, or alleged in any other demand on the Board; provided

however, that "Released Claims" shall not include any claims to enforce the Settlement.

        1.24     "Plaintiffs' Released Persons" mean Plaintiffs, Plaintiffs' Counsel and each of their

immediate family members, spouses, hefrs, executors, administrators, successors, trustees,

attorneys, personal or legal representatives, advisors, estates, assigns, and agents thereof.

        1.25     "Preliminary Approval Order" means the [Proposed] Order Preliminarily

Approving Settlement to be entered by the Court, substantially in the form of Exhibit B attached

hereto, including, inter afia, preliminarily approving the terms and conditions of the Settlement as

set forth in this Stipulation, directing that Notice and Summary Notice be provided to Current




                                                  13

     Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 13 of 72
 B&W Stockholders, and scheduling a Settlement Hearing to consider whether the Settlement and

 the Fee and Exp ense Amount should be finally approved.

         1.26    ''Released Claims" means Defendants' Released Claims and Plaintiffs' Released

 Claims.

         1.27    "Released Parties" means Defendants' Released Persons and Plaintiffs' Released

 Persons.

         1.28    "Settlement" means the settlement documented in this Stipulation.

         1.29    "Settlement Hearing'' means a hearing by the Court to review this Stipulation and

 determine: (i) whether to enter the Order and Final Judgment; and (ii) all. other matters related to

 the Settlement that are properly before the Court.

        1.30    "State Dedvative Action" means the derivative action pending in the State of North

Carolina, County of Mecklenburg captioned, Pamela Marks v. E. James Ferland, et al., Case No.

18-CVS-21193.

        1.31    "Stipulation" means this Stipulation and Agreement of Settlement.

        1.32    "Summary Notice" means the Summary Notice of Proposed Settlement

substantially in the form of Exhibit D attached hereto.

        1.33    "Unknown Claims!' n1eans any of Plaintiffs' Released Claims and Defendants'

Released Claims that any Party does not know or suspect exists in his, her, or its favor at the time

of the Settlement, including, without limitation, those claims which, if known, might have affected

the decision to enter into, or not object to, this Settlement. The Parties expressly waive, relinquish,

and release any and all provisions, rights, and benefits conferred by or under section 1542 of the

California Civil Code("§ 1542") or any other law of the United States or any state or territory of




                                                 14

     Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 14 of 72
 the United States, or principle of common law, which is similar, comparable, or equivalent to §

 1542, which provides:

         A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
         CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO
         EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
         RELEASE, WHICH IF KNOWN BY HIM OR HER, WOULD HAVE
         MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
         DEBTOR OR RELEASED PARTY.

         The Parties acknowledg~ that they may hereafter disc.o ver facts in addition to or different

 from those now known or believed to be true by them, with respect to Plaintiffs' Released Claims

 and Defendants' Released Claims in the Settlement, as the case may be, but it is the intention .o f

 the Parties to completely, fully, finally, and forever compromise, settle, release, discharge, and

 extinguish any and all Plaintiffs' Released Claims and Defendants' Released Claims that are

 known or unknown, suspected or unsuspected, contingent or absolute, apparent or unapparent,

 which do not exist, or heretofore existed, or may hereafter exist, and without regard to th~

 subsequent discovery of additional or different facts. The Parties acknowledge that the foregoing

 waiver was separately bargained for and is a key element of the Stipulation of which this release

 is a part.

               2.      Settlement Consideration

       2.1     In consideration of the full settlement and release of all of Plaintiffs' Released

Claims against Defendants' Released Persons, B& W agrees to adopt resolutions and amend Board

committee charters and/or the Company's Bylaws within forty-five ( 45) days ofthe Effective Date

to ensure the adoption, implementation and maintenance of the following corporate governance

reforms (the "Reforms"), except as set forth below.




                                                15

     Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 15 of 72
         A. ·    Enhanced Board Independence and Board Responsibilities

                 i.     At Least Two-Thirds of the Board Must Be Independent: The Company

 shall require that, at all times, at least 66% of the members of the Board are not Company

 executives and compliant with section (b) of the New York Stock Exchange ("NYSE")

 independence requirements set forth in NYSE corp.orate governance standards, section 303A.02,

 except fot subsection (b)(iv); provided further that the composition of the Audit & Finance

Committee shall meet all relevant NYSE independence requirements set forth in section 303A.02.

                ii.    Mandatory Executive Sessions Meetings of the Independent Directors: The

Independent Directors shall meet in executive session at least four (4) times annually outside the

presence of management directors, in addition to the executive sessions required of specific

committees of the Board as set forth below.

                111.   Mandatory Board Meetings: The Board shall meet at least once per quarter.

                iv.    Chairman's Role in Setting the Agenda for Standard, Quarterly Board

Meetings: The agenda for standard, quarterly Board meetings shall be established by the Chief

Executive Officer ("CEO") and the final version of any such agenda sha:11 not be distributed to the

entire Board until the CEO has solicited the input of, received feedback from, and included any

items sought to be included by the Chainnan on the same.

                V.     Enhanced Board Responsibilities for Oversight of Strategy and Planning:

The Board shall at least annually and more frequently if circumstances or as good governance

requires discuss the Company's long-term strategy development and implementation, including:

                       (a)    reviewing the process for development, approval and modification

of the Company's strategy and strategic pla,n;

                       (b)    reviewing the key issues, options and external developments

impacting the Company's strategy; and


                                                 16

     Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 16 of 72
                           ( c)   monitoring enterprise risks that may affect the Company and

  assisting management of the Company in addressing such risks in the Company's strategic plan.

          B.      Enhancements to Disclosure and Internal Controls Committee

          The Board sh;tll amend its Disclosure Committee;s Charter~ as reflected in Exhibit A

 attached hereto.

         C.      Audit Committee Oversight of Disclosure and Internal Controls

                 i.       The Audit Committee Charter shall be amended to ensure, among other

 things, that the Audit Committee more effectively supervises the Company's public disclosures.

                 ii.      The Audit Committee shall oversee the work of the Disclosure Committee;

 The Audit Committee shall meet separately with and review reports· from management and the

 Disclosure Committee at least once each quarter and more frequently if necessary to effectively

 supervise the Company's disclosure function and specific disclosure issues of particular

 importance. At least on a quarterly basis, the Audit Committee shall meet with the Chairman of

the Disclosure Committee to review the Disclosure Committee's process and recommendations

and to evaluate any concerns and recommendations the Disclosure Committee may have.

                m.        The Audit Committee shall, in conjunction with the Chair oftheDisclosure

Committee, review any financial statements, including, but .h ot limited to, any Form 10-Q, Form

10-K, Fann 8-K pertaining to financial statements, or annual proxy statement issued by the

Company, to ensure sufficient material risk disclosures. Prior to the issuance of earnings guidance,

the Audit Committee shall review and approve any such guidance with the Disclosure Committee

to ensure that proposed guidance has a reasonable basis and that all material risks and

contingencies are properly disclosed. This review shall include consideration of management

representation letters.




                                                 17

     Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 17 of 72
                    iv.    The Audit Committee shall review at least quarterly the critical assumptions

 and material factors on which published financial forecasts or guidance are based, -including those

 relating to the status of any of the Company's contracts/projects. The Audit Committee shall

 overs~e the decision-making pertaining to the potential modification or withdrawal of previously

 published forecasts or guidance.

                 v;        The Audit Committee shall receive    a written report from the   appropriate

 member of management in in any quarter -in which a Red Team Review was conducted by the

 Company. The written report shall include the meeting minutes from the Red Team Review(s).

                vi.       The Audit Committee shall, at least annually, meet with management, the

 head of the intemai audit function, and the independent auditors.

                vii.      The Audit Committee shall, at least annually, review and evaluate the

capabilities and performance of the lead partner of the independent auditors and confirm the

regular rotation of the audit partners. The Audit Committee shall, at least quarterly, meet with

management to review and discuss the Companyis major financial risk exposures.

                viii.     The Audit Committee shall review, in consultation with the full Board,

reports from management regarding B&W's material risks and assess the efforts in place to manage

such risks at least annually.

       D.      Management Assessment of Disclosure and Internal Controls

               i.         Management, including the CEO, Chief Financial Officer ("CFO"), and/or

CAO, shall annually assess the adequacy of the Company's internal controls, and, in consultation

with the Disclosure Committee and the Audit Committee, shall report to the Audit Committee as

to the same, and shall report in the Company's Annual Report on Form 10-K any identified material

weaknesses, including (without limitation) material weaknesses concerning each of the following:




                                                  18

     Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 18 of 72
                           (a)    the communications process regarding the, status, progress, costs,

  and prospects of the Company's pending contracts/projects; and

                           (b)    the Company's subcontractor reconciliation processes.

                    ii.    Should management identify any material weaknesses with regard to these

 or other controls, they shall take corrective action and/or recommend that the Board take corrective

 action. Such corrective action and/or recommendations shall be summarized in the Company's

 Annual Report on Form 10-K.

         E.      Enhanced Governance Committee Duties

                i.         The Charter of the Governance Committee shall be amended to reflect the

 following additional duties and responsibilities:

                          (~)    The Governance Committee shall meet in person or telephonically

at least once each quarter.

                          (b)    The Company shall publicly disclose the specific criteria for

assessing director performance and skills,

                          (c)    In accordance with its duties to develop material principles of

corporate governance and recommend such principles to the Board, the Governance Committee

shall ensure that any agreed upon corporate governance principles or guidelines are widely

available to the public, through the Company's website or otherwise.

        F.     Enhanced Compensation Committee Duties

               i.         The Charter of the Compensation Committee shall be amended to reflect

the following additional duties and responsibilities:




                                                 19

      Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 19 of 72
                         (a)     The Compensation Committee shall continuously seek ways to

 improve the compensation structure for the Company's officers and directors to ensure

 compensation packages are competitive but not grossly excessive.

                         (b)     The Compensation Committee shall adopt measures by which

 executive compensation can be measured against strict, easy-to-understand performance criteria,

 and shall publish those measures in the Company's annual proxy statement for the preceding year

 as well as its assessment of performance against those measures, including use by the

 Compensation Committee of discretionary factors that allow the Compensation Committee to

reduce executive compensation for poor performance and/or for causing B&W to undertake

excessive risk, in a manner consistent with applicable SEC rules or listing standards.   In particular,
and among other things, the Board shall present this information in the Company's annual proxy

statement in the Compensation Discussion & Analysis ("CD&A") section in a clear, easy-to-

understand format, subject to applicable regulatory requirements. Further, the Board shall retain

independent legal counsel at the Company's expense to review the quality, accuracy, and

completeness of the Company's CD&A disclosures for the Company's annual proxy statements.

                        (c)    The Compensation Committee shall adopt measures by which

incentive compensation shall be tied primarily to performance criteria, and length-of-service

criteria shall be used sparingly, if at all. Incentive compensation also shall include risk adjustments

where appropriate. Among other things, a percentage of the stock-based awards granted to the

CEO and other section 16 officers shall be performance-based with such percen:tage being

consistent with generally recognized compensation practices, and appropriate to the size and scope

of the particular individual's position, and multiple long-term financial performance. metrics




                                                 20

     Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 20 of 72
 consistent with the Company's long~term business plan must be utilized in determining what is

 ultimately earned.

                        (d)    A director shall not serve on the Compensation Committee for more

 than five (5) consecutive years.

                       (e)     B&W shall implement a standard practice, consistent with the

 independence of the Compensation Committee under applicable law, to allow a full Board

discussion ofB&W's compensation philosophy, programs and implementation on a periodic basis

to improve the full Board aw&reness and understanding of executive compensation. At one Board

meeting each year, the Board shall be briefed on the structure •Of B&W's executive compensation

plans and the compen.sation philosophy upon which such plans are based.

                       (f)     Where B&W identifies a significant risk that potentially affects

executive compensation in a material way, the Compensation Committee shall assess whether and

how that risk should be assessed for compensation purposes.

                       (g)    B&W shall post the amended Compensation Committee Charter on

its website.

        G.     Site Visits and/or Onsite Inspections

               1.     B&W shall require certain B&W management and at least one independent

director to conduct at least one on-site inspection/visit each year of a significant project, as

determined by the Board or a committee thereof. These visits will be conducted by Internal Audit

and will be designed to help to educate senior management and the Company's directors regarding

the operating culture of the field, and will provide them a better understanding what happens on

site. Following each visit/inspection, Internal Audit shall prepare a report regarding the visit,

which shall include a detailed summary of the visit, an explanation of how any information




                                               21

     Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 21 of 72
 gathered may impact the Company's operations, and recommendations as to any changes that may

 be necessary or advisable.

         H.      Executive Reports

                 1.      At each regularly scheduled Board meeting, the Company's CFO (or his or

 her designee) shall provide a report as to the Company's financial condition and prospects,.

 including, but not limited to, a discussion of all reasons for material increases in expenses and

liabilities, if any, and material decreases in revenues and earnings, if any, management plans for

ameliorating ot reversing such negative trends and the success or failure of any such plans

presented in: the past. All Executive Vice Presidents and the CFO shall make reports to the Board

regarding their respective areas ofresponsibility at least quarterly and shall meet at least annually

with the non-employee•directors of the Company.

        I.      Continuing Direct0.r Education

                1.      The Company shall implement and maintain a mandatory orientation and

continuing educatfon program designed to familiarize new directors with the Company, its

management structure and operations, the industry in which the Company operates, and key legal,

financial, and operational issues. Directors shall be provided with information regarding corporate

governance and the structure and procedures of the Board and the committees on which the

directors will serve.

               ii..     At the Company's expense, provided such expenditure is reasonable, and

subject to advance approval in writing by the Company's CEO or CFO, the directors shall

periodically attend at least once every two years appropriate Company or external continuing

director education programs to help them stay current on corporate governance, best Board




                                                 22

    Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 22 of 72
 practices, financial reporting practices, ethical issues for directors and management, and similar

 matters.

        J.      The Comp~y's retention of the services of a nationally recognized Project

 Management Consultant to assist with completion of certain U.K. Renewables Projects in the third

 quarter of 2018, which consultant reports directly to the Board.

        K.      The adoption in the second quarter of 2018 ofan enhanced process for documenting

 sub-contractor reconciliation on Babcock & Wilcox Volund NS ("Volundi') projects to address

 issues arising when Volund receives out of period sub-contractor invoices that exceed end of

period estimates for services performed in prior period.

        L.      The adoption ofa new "Red Team Review" Procedure (Procedure No: B&W 1117-

01, effective March 2, 2018), an additional independent, focused review of a proposal or project.

        M.     The adoption of a new "Pricing Approval Request" Procedure (Procedure No:

B&W 1118-01, effective March 2, 2018), which js designed to establish a consistent review and

pre-approval process for proposals prior to submission to the customer.

       N.      The adoption of a new "Project Scope Management" Procedure (Procedure. No:

B&W 1114-01, effective June 1, 2018), which defines the process foridentification, classification,

documentation, evaluation and authorization of deviations on all B&W projects.

       0.      The adoption of a new "Project Risk and Opportunity Management" Procedure

(Procedure No: B&W 1106-01, effective June 1, 2018), which is designed to provide guidance for

implementation of project risk and opportunity management through the project lifecycle.

       P.      The appointment of art additional independent director, non-defendant Kenneth

Siegel, to the Board, effective September 6, 2018.




                                               23

     Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 23 of 72
         Q.     The appointment of a new CFO, non:--defendant Louis Salamone, effective February

 1, 2019.

         2.2    The Reforms set forth above shall remain in effect for at least five (5) years from

 the Effective .Date; provided, however, that the Reforms shall not apply if the Company ceases to.

 have a class of securities registered pursuant to section 12 of the Securities Exchange Act of I 934,

 and provided further that the Board, by a majority vote of the independent directors, after

 consultation with outside counsel, may, subject to the requirements outlined in sub-:paragraphs (a)

 and (b) below, amend or eliminate any one or more of these Reforms if the Board determines in a

 good faith exercise of its business judgment that a policy, procedure, control, or agreement tenn

 conflicts with the law, regulation or fiduciary duty to B&W:

                       (a)     In the event of a majority vote by the independent directors that a

policy, procedure, control, or agreement term. should be amended or eliminated, the Board shall

make a formal resolution stating the basis for the independent directors' determination; and

                       (b)     Any material changes made pursuant to this Paragraph 2.2 shall be

included in B&W's next ensuing quarterly public disclosure, and a copy of any Board resolution

amending or eliminating a Reform shall be provided to Plaintiffs' Counsel upon request.

       2.3     Defendants acknowledge that the filing, prosecution, and resolution of the Federal

and State Derivative Actions was the primary factor in the implementation of Reforms (A) through

(I) above. Defendants additionally acknowledge that the filing and maintenance of the Federal

and State Derivative Actions was a significant factor in the adoption of Reforms (J) through (Q),

set forth above. Defendants further acknowledge and agree that the Reforms confer a substantial

benefit on B& W and its stockholders. The foregoing Reforms shall constitute the full and

complete consideration for the releases provided herein with respect to each of the Defendants,




                                                24

     Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 24 of 72
  and the Parties agree that no further relief or consideration shall be provided against the Individual

  Defendants.

                 3.      Procedures for Implementing the Settlement

         3.1     Plaintiffs DeAngelis, Hegeman, and Frashier Family Trust shall submit the

 Stipulation together with its exhibits to the Court, and shall apply for entry of the Preliminary

 Approval Order, substantially in the form of Exhibit B attached hereto, requesting, inter alia:

 (i) preliminary approval of the Settlement set forth in this Stipulatton; (ii) approval of the method

 of providing notice of proposed Settlement to Current B&W Stockholders; (iii) approval of the

 form of Notice attached hereto as Exhibit C and the Summary Notice-attached hereto as Exhibit

 D; and (iv) a.date for the Settlement Hearing.

        3.2     Within ten (I 0) business days of the Court's entry of the Preliminary Approval

 Order, B&W shall: (a) post a copy of the Stipulation and Notice on the Investor Relations portion

 of the B&W website; (b) cause a Current Report on Form 8-K to be filed with the SEC that attaches

the contents of the Summary Notice, and provide        a link in the Form 8~K to the Stipulation and
Notice that shall be posted on the Investor Relations portion ofB&Wwebsite-; and (c) cause a copy

of the Summary Notice to be published one time in Investor's Business Daily's IBD Weekly Print.

All costs incurred from dissemination of the Notice, Summary Notice, posting and any other notice

ordered by the Court shall be paid by B&W.

        3.3     After notice as described above is given to Cu.nent B&W Stockholders, counsel for

plaintiffs DeAngelis, Hegeman, and Frashier Family Trust shall request that the Court hold the

Settlement Hearing to finally approve the Settlement and the requested Fee and Expense Amount.

       3.4      If the Court approves the Settlement at the Settlement Hearing, plaintiffs

DeAngelis, Hegeman, and Frashier Family Tmst will jointly request entry of the Order and Final

Judgment by the Court, the entry of which is a condition of this Stipulation: (i) finally approving


                                                  25

      Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 25 of 72
 the Settlement set forth in the Stipulation as fair, adeq:uate, and reasonable, and directing its

 consummation pursuant to its terms; (ii) finally approving the agreed-to Fee and Expense Amount;

 (iii) dismissing with prejudice all of Plaintiffs' Released Claims against Defendants' Released

 Persons; (iv) permanently barring and enjoining the institution and prosecution by Plaintiffs'

 Released Persons and any other Current B&W Stockholder on behalf of B&W against Defendants'

 Released Persons in any court, tribunal, forum or proceeding of any of Plaintiffs' Released Claims

 and any claims arising out of, relating to or in connection with the institution, prosecution,

 assertion, defense, settlement, or resolution of the Federal and State Derivative Actions;

 (v) permanently barring and enjoining the institution and prosecution by Defendants' Released

 Persons of any action against Plaintiffs' Released Persons in any court, tribunal, forum or

 proceeding of any of the Defendants' Released Claims arising out of, relating to, or in connection

 with the institution, prosecution, assertion, defense, settlement, or resolution of the Federal and

State Derivative Actions; and (vi) containing such other and further provisions consistent with the

terms of this Stipulation to which the Parties hereto consent in writing.

        3.5    Within three (3) business days of the entry ofthe Order and Final Judgment referred

to in Paragraph 3.4, Plaintiff Marks will file a notice of voluntary dismissal in the State of North

Carolina, County of Mecklenburg that includes a copy of this Stipulation, and requests an Order

dismissing with prejudice the case captioned, Pamela Marks v. E. James Ferland, et al., Case No.

18-CVS-211 93.

               4.      Releases

       4.1     In consideration of the obligations and commitments undertaken by Defendants and

the releases by Defendants' Released Persons, which constitute good and valuable consideration,

and subject to the teims and conditions of th.is Stipulation, on the Effective Date, Plaintiffs'

Released Persons shall fully, finally and forever release, relinquish and discharge as against


                                                26

     Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 26 of 72
  Defendants' Released Persons any and all of Plaintiffs' Released Claims, and shall forever be

  barred and enjoined from instituting, commencing, or prosecuting. any and all of Plaintiffs'

 Released C:laims against Defendants' Released Persons.

          4.2     In consideration of the obligations and commitments undertaken by Plaintiffs and

 the releases by Plaintiffs' Released Persons, which constitute good and valuable consideration, and

 subject to the terms and conditions of this Stipulation, on the Effective Date, Defendants' Released

 Persons shall fully, finally and forever release, relinquish and discharge as against Plaintiffs'

 Released Persons any and all of Defendants' Released Claims, and shall forever be barred and

 enjoined from instituting, commencing, or prosecuting any and all of Defendants' Released Claims

 against Plaintiffs' Released Persons.

         4.3      Nothing herein shall in any way impair or restrict the rights of any Party to enforce

the terms of the Stipulation.

                  5.     Plaintiffs' Counsel's Attorneys' Fees and Expenses

         5.1      In recognition of the substantial benefits conferred upon B&W as a result of the

Settlement and the efforts of Plaintiffs and Plaintiffs' Counsel in this litigation, B&W shall cause

its D&O insurance carrier(s) to pay or cause to be paid to Plaintiffs' Counsel attorneys' fees and

expenses in the total amount of $1,000,000 (the "Fee and Expense Amount"), subject to Court

approval. The independent nap-defendant directors of B&W's Board, in the good faith exercise

of their business judgment, have approved the agreed-to Fee and Expense Amount in light of the

substantial benefits conferred upon B&W as a result of the Settlement and Plaintiffs' Counsel's

efforts in this litigation. As with the substantive consideration for the Settlement (i.e., the

Reforms), the Fee and Expense Amount was the product of a Mediator's proposal accepted by all

of the Parties.




                                                  27

     Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 27 of 72
         5.2     Within twenty (20) business days after the Court's entry of the Preliminary

 Approval Order, B&W shall cause its D&O insurance carrier(s) to pay or cause to be paid the

 agreed-to Fee and Expense Amount to the Escrow Account. Within ten (I 0) business days after

 the issuance of an order from the Court approving Fee and Expense Amount, the Fee and Expense

 Amount shall be released to Plaintiffs' Counsel notwithstanding the existence of any timely filed

 objections thereto, or potential for appeal therefrom, or collateral attack on the Settlement or any

 part thereof, subject to appropriate undertakings by Plaintiffs' Counsel to repay those amounts to

 B&W if such award is reduced or reversed in whole or in part on appeal or further review.

        5.3     Payment ofthe Fee and Expense A.mount in the amount approved by the Court shall

 constitute final and complete payment for Plaintiffs' Counsel's attorneys' fees and expenses that

 have been incurred or will be incurred in connection with the filing and prosecution of the Federal

and State Derivative Actions and the resolution of the claims alleged therein.          Defendants

(including their insurer(s)) shall have no obligation to make any payment other than the Fee and

Expense Amount as provided herein to any Plaintiffs' Counsel. Neither Defendants (including

their insurer(s)) nor Defendants' Counsel shall have any obligation with respect to how the Fee and

Expense Amount is ultimately distributed among Plaintiffs' Counsel. In.the event that as a. result

of any appeal and/or further proceedings on remand, or successful collateral attack or otherwise,

the Fee and Expense Amount is overturned, reduced or does not become Final for any reason, or

if the Settlement is terminated, not approved by the Court, or otherwise does not become effective

pursuant to Paragraphs 6.1 -6.3 hereof, then, within ten (10) business days after receiving notice

from B&W's counsel or from a court of appropriate j urisdiction of such event, Plaintiffs' Counsel

shall refund to B&W's D&O insurance can-ier in an amount consistent with such reversal or

modification, the portion of the Fee and Expense Amount paid to them.




                                               28

     Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 28 of 72
         5.4      Except as otherwise provided herein, each of the Parties shall bear his, her, or its

  own costs and expenses in connection with the Federal and State Derivative Actions; provided

 however, that nothing in this Stipulation shall be construed to have any.effect upon any Individual

 Defendant's existing rights to indemnification or advancement from B&W or pursuant to any

 applicable policy of insurance.

         5.5     None of Defendants' Released Persons shall have any liability whatsoever for

 amounts owed for taxes by Plaintiffs or Plaintiffs' Counsel on account of the payments made or to

 be. made under this Stipulation. All tax liability (if any) in connection with this Stipulation and the

 Settlement shall be borne solely and exclusively by Plaintiffs or Plaintiffs' Counsel.

        5.6      Plaintiffs may apply to the Court for approval of service awards (the "Service

Awards") not to exceed $1,500 per plaintiff to be paid out of any Fee and Expense Amount

approved by the Court. Defendants shall not object to any such application.

                6.      Conditions of Settlement, Effect of Disapproval, CanceJJation or
                        Termination                                   ·

        6.1     The Effective Date of the Stipulation shall be conditioned on the occurrence of all

of the following events:

                (a)     the entry by the Court of the Order and Final Judgment substantially in the

fonn of Exhibit E attached hereto;

                (b)    the entry of an Order dismissing with prej udice the case captioned, Pamela

Marks v. E. James Ferland, et al., Case No. I 8-CVS-21193;

                (c)    the payment of the Fee and Expense Amount in accordance with Paragraph

5 hereof; and

                (d)    the Order and Final Judgment having become Final.




                                                 29

     Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 29 of 72
          6.2        If any of the conditions specified in Paragraph 6.1 are not met, or the Settlement is

  terminated for any reason, the Stipuiation shall be canceled and terminated subject to Paragraph

  6.3, unless the Parties mutually agree in writing to proceed with the Stipulation, and the Parties

  shall be restored to their respective positions as of the Execution Date of this Stipulation, and all

 negotjations, proceedings, documents prepared and statements made in connection herewith shall

 be without prejudice to the Parties, shall not be deemed or construed to be an admission by any of

 the Parties of any act, matter, or proposition, and shall not be used in any manner for any purpose

 in any subsequent proceeding in the Federal and State Derivative Actions or in any other action or

 proceeding. In such event, the terms and provisions of the Stipulation, with the exception of

 Paragraphs 6.2-6.3, 7.3, 7.6, 7.9, 7.10, 7.11 1 7.14 herein, shall have no further force and effect with

 respect to the Parties and shall not be used in the Federal and State Derivative Actions or in any

 other proceeding for any purpose, and any judgment or orders entered by the Court in accordance

 with the terms of the Stipulation shall be treated as vacated, mmcpro tune.

        6.3     If for any reason the Effective Date of the Stipulation does not occur, or if the

Stipulation is in any way canceled or terminated or if the judgment specified in Paragraph 6.1 (a)

is successfully attacked collaterally, then the payments to Plaintiffs' Counsel pursuant to Paragraph

5, and any and all interest accrued thereon since payment, shall be returned to B& W, its designee,

and/or its successors within ten (10) business days of receiving notice from Defendants or from a

court of appropriatejurisdiction.

                7.        Miscellaneous Provisions

        7.1     The Parties: (i) acknowledge that it is their intent to cons.ummate this Stipulation;

and (ii) agree to cooperate to the extent reasonably necessary to effectuate and implement all terms

and conditions of the Stipulation and to exercise their best efforts to accomplish the foregoing

terms and conditions of the Stipulation. If any disputes ru.·jse out of the finalization of the


                                                   30

      Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 30 of 72
 Settlement itself, the .Parties to such disputes shall first meet and confer in an effort to resolve any

 disputes. If any disputes remain, they will be resolved by the Mediator, first by way of expedited

 telephonic mediation and if unsuccessful, then by way of final~ binding, non-appealable resolution.

         7.2     The Parties agree that the terms of the Settlement were negotiated in good faith by

 the Parties, and reflect a settlement that was reached voluntarily after consultation with competent

 legal counsel and with the subs~tial assistance of the Mediator. The Parties agree that throughout

 the course of litigation, all Parties and their counsel complied with the provisions ofRule 11 of the

 Federal Rules of Civil Procedure and all similar state law provisions. Discussions regarding the

 amount of attorneys' fees for Plaintiffs' Counsel were conducted after the material settlement terms

were substantially agreed upon. The Parties reserve their right to rebut, in a manner that such party

determines to be appropriate, any contention made in any public forum that the Federal and State

Derivative Actions were brought or defended in bad faith or without a reasonable basis.

        7.3    Neither the Stipulation (including any exhibits attached hereto) nor the Settlement,

nor any act performed or document executed pursuant to or in furtherance of the Stipulation or the

Settlement: (i) is or may be deemed to be or may be offered, attempted to be offered or used. in any

way by the Parties as a presumption, a concession or an admission of, or evidence of, the validity

of any of Plaintiffs' Released Claims, or of any fault, wrongdoing or liability of any of the Parties,

Plaintiffs' Counsel, Defendants' Counsel, Defendants' Released Persons or Plaintiffs' Released

Persons; or (ii) is or may be deemed to be or may be offered, attempted to be offered or used in

any way by the Parties as a presumption, a concession or an admission of, or evidence of, any

fault, omission, wrongdoing or liability of any of the Paities, Plaintiffs' Counsel, Defendants'

Counsel, Defendants' Released Persons or Plaintiffs' Released Persons in any civil, criminal, or

administrative proceeding in any court, administrative agency, or other tribunal. The Parties,




                                                 31

     Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 31 of 72
 Plaintiffs' Counsel, Defendants' Counsel, Defendants' Released Persons and Plaintiffs' Released

 Persons may file the Stipulation and/or the Order and Final Judgment in any action brought against

 ·them in order to support a defense or counterclaim based on principles of res judicata, collateral

 estoppel, release, good-faith settlement, judgment bar or reduction, or any other theory of claim

 preclusion or issue preclusion or similar defense or counterclaim.

         7.4    The exhibits to the Stipulation are material and integral parts hereof and are fully

 incorporated herein by this reference.

        7.5     In the event that there exists a conflict or inconsistency between the terms of this

 Stipulation and the terms of any exhibit hereto, the terms of this Stipulation shall prevail.

        7.6     The Stipulation may be amended or modified only by a written instrument signed

by or on behalf of all Parties or their respective successors-in-interest.

        7.7     The Stipulation and the exhibits attached hereto represent the complete and final

resolution of all disputes among the Parties with respect to the Federal and Derivative Actions,

constitute the entire agreement among the Parties, and supersede any an? all prior negotiations,

discussions, agreements, or undertakings~whether oral or written, with respect to such matters.

        7.8    The Stipulation and the Settlement shall be binding upon, and inure to the benefit

of, the successors and assigns of the Parties and the Released Parties. The Parties agree that this

Stipulation will run to their respective successors-in-interest, and they further agree that any

pianned, proposed or actual sale, merger or change-in-control of B&W shall not void this

Stipulation, and that in the event of a planned, proposed or actual sale, merger or change-in-control

of B&W they will continue to seek final approval of this Stipulation expeditiously, including but

not limited to the settlement terms reflected in this Stipulation and the Fee and Expense Amount.




                                                 32

    Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 32 of 72
         7.9      All agreements made and orders entered during the course of the Federal and State

  Derivative Actions·relating to the confidentiality of information and documents shall survive this

  Stipulation.

         7 .10    Phtlntiffs have not assigned, encumbered, or in any manner transferred in Whole or

 in part any of the Released Claims.

         7.11     Each counsel or other Person executing the Stipulation or its exhibits on behalf of

 any of the Parties hereby warrants that such Person has the full authority to do so. The Stipulation

 shall be binding upon, and inure to the benefit of, the successors and assigns of the Parties and the

 Released Parties.

        7.12      The Stjpulation may be executed by facsimile or with a pdf signature and in one or

 more counterparts. All executed counterparts and. each of them shall be deemed to be one and the

 same instrument. A complete set of original executed counterparts shaU be filed with the Court.

        7 .13    Without further order of the Court, the Parties may agree to reasonable extensions

of time to carry out any of the provisions of this Stipulation.

        7.14     This Stipulation and the exhibits attached hereto shall be considered to have been.

negotiated, executed, and delivered, and to be wholly performed, in the State of Delaware, and the

rights and obligations of the parties to this Stipulation shall be construed and enforced in

accordance with, and governed by, the internal, substantive laws of the State of Delaware without

giving effect to that state's choice-of-law principles.

       7.15      The Stipulation shall be deemed drafted equally by all Parties hereto.

       7.16      Without affecting the finality of the Order and Final Judgement entered in

accordance with this Stipulation, the Court shall retain jurisdiction with respect to implementation

and enforcement of the terms of this Stipulation and the Order and final Judgement, and the Parties




                                                 33

     Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 33 of 72
and their counsel submit to the jurisdiction of the Court for purposes of implementing and

enforcing the Settlement embodied in the Stipulation and the Order Final Judgement, and for

matters arising out of, concerning or relating thereto.

       7.17     The waiver by a Party of any breach of the Settlement by any other Party shall not

be deemed a waiver of any other prior or subsequent breach of Settlement. The Provisions of the

Settlement may not be waived by a writing signed by the affected Party, or counsel for that Party.

       IN WITNESS WHEREOF, the Parties hereto have caused the Stipulation to be executed,

by their duly authorized attorneys, date~~ '2...-Z...J    , 2019.




 B~
         ~
  Craig W. Smith
  Shane P. Sanders                            Jason R. Outlaw
 Steve R. Wedeking                            ALSTON & BIRD
 ROBBINS ARROYO LLP                           120 I West Peachtree Street
 5040 Shoreham Place                          Suite 4900
 San Diego, CA 92122                          Atlanta, GA 30309
 Telephone: (619) 525-3990                    Telephone: (404) 88 I -7000
 Facsimile: (619) 525-399 I                   Facsimile: (404) 881-7777
 E-mail: brobbins@robbinsarroyo.com           E-mail: john.latham@alston.com
 csm ith@robbinsarroyo.com                   susan.hurd@alston.com
 ssanders@robbinsarroyo.com                  jason.outlaw@alston.com
 swedeking@robbinsarroyo.com
                                             Thomas G. Walker (N.C. State Bar No. 17635)
 Co-Lead Counsel for Plaintiffs in the       ALSTON & BIRD
 Federal Derivative Action                   Bank of America Plaza
                                             IO I South Tryon Street,
                                             Suite 400
                                             Charlotte, NC 28280
                                             Telephone: (704) 444-1000
                                             Facsimile: (704) 444-1 I 11
                                             E-mail: thomas.walker@alston.com

                                             Counsel for the Individual Defendants in the
                                             Federal and State Derivative Actions




                                               34


  Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 34 of 72
                       .
     J
            /
           ~·· f -./
                 ~ 1l.l/
         f/~,
  . /J?:vl~t{~~£f:!J/
 ,J>rulhp Kim    f,,
                                              fr~ lZ Zu/1-
                                            tavid N. Kelley       At£)d-
  THE ROSEN LAW FIRM, P.A.
  275 Madison Avenue
                                            Lindsay E. Ray       (JlY     V
                                            Kathryn E. Barrett
  34th Floor                                DECHERTLLP
  New Yo~ NY 10016                          Three Bryant Park
  Telephone; (212) 686-1060                 1095 Avenue of the Americas
  Facsimile: (212) 202-3827                 New York, NY 10036
  E-mail: pkim@roseniegal.com               Telephone: (212) 698-3500
                                            Facsimile: (212) 698-3599
 Additional Counsel for Plaintiffs in the   E-mail: david.kelley@dechert.com ,
 Federal Derivative Action                  lindsay.ray@dechert.com
                                            kathryn.barrett@dechert.com

                                            Ella-Marie Smith (N.C. State Bar No. 35576)
~;---                                       DECHERTLLP
                                            100 N. Tryon Street
~41m~Brow~                                  Suite 4000
 THE BROWN LAW FIRM, P.C.                   Charlotte, NC 28202
 240 Townsend Square                        Telephone: (704) 339-3 l 00
 Oyster Bay, NY 11771                       Facsimile: (704) 339-310 l
 Telephone: (516) 922-5427                  E-mail: eUasmith@dechert.com
 Facsimile: (516) 344-6204
 E-mail: tbrovvn@thebrmvnlawfirm.net        Counsel for Nominal Defendant Babcock &
                                            Wilcox Ente1prises, Inc. in the Federal and State
 .Co-Lead Counsel for Plaint[ffs in the     Derivative Actions
 Federal Derivative Action




  Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 35 of 72
 Corey D. olzer
 HOLZE & HOLZER, LLC
 1200 Ashford Parkway
 Suite 410
 Atlanta, GA 30338
 Telephone: (770) 392-0090
 Facsimile: (770) 392-0029
 E-mail: cholzer@holzerl1:1.w.com

 Counsel/or Plaintiffin the State
 Derivative Action



1358545




                                    36

     Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 36 of 72
    EXHIBIT A



Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 37 of 72
                  Babcock & Wilcox Enterprises, Inc.
                             Disclosure Committee Charter

       This Disclosure Committee Charter (“Charter”) has been adopted by the Board of
Directors (the “Board”) of Babcock & Wilcox Enterprises, Inc. (the “Company”). The
Disclosure Committee (the “Committee”) shall periodically review and reassess this
Charter and the Charter may be amended upon approval of the Chief Executive Officer and
Chief Financial Officer (the “Executive Officers”) and ratification by the Audit and
Finance Committee of the Board (the “Audit Committee”).

I. Purpose and Principal Responsibilities

A.     It is the Company’s policy that all disclosures made by the Company to its security
holders or the investment community should be accurate and complete and fairly present
the Company’s financial condition and results of operations in all material respects, and
should be made on a timely basis as required by applicable laws and stock exchange
requirements.

B.      The Committee shall assist the Executive Officers in fulfilling their responsibility
for oversight of the accuracy and timeliness of the disclosures made by the Company. The
Committee shall have the primary responsibility for the following tasks, in each case
subject to the supervision and oversight of the Executive Officers:

       1.      To review and/or supervise the Company’s preparation of (i) annual reports
               on Form 10-K and each quarterly report on Form 10-Q (collectively, the
               “periodic reports”), current reports on Form 8-K, proxy statements,
               registration statements and any other information filed with the Securities
               and Exchange Commission (“SEC”), (ii) earnings releases, (iii) all
               presentations to the financial and investment communities, including to
               analysts, investment bankers, rating agencies and lenders, (iv) such other
               disclosures, press releases, presentations, or correspondence as the
               Committee deems appropriate (collectively, the “Disclosure Statements”),
               and (v) such other information and materials as may be designated from
               time to time by the Audit Committee.

       2.      To report to the Executive Officers and the Audit Committee all relevant
               information with respect to the Committee’s proceedings.

       3.      To provide a certification to the Executive Officers prior to the filing with
               the SEC of each periodic report as to the Committee’s material compliance
               with and proper performance of the responsibilities that have been assigned
               to it.

C.     In discharging its duties, the Chairman of the Committee may delegate any of the
foregoing tasks, except for the review of periodic reports, proxy statements, registration



Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 38 of 72
statements and information statements, to two or more members of the Committee as the
Chairman deems reasonable; provided that such designated members shall report back to
the full Committee regarding such activities. As applicable under the circumstances, at
least one designee should be an attorney knowledgeable about SEC rules and regulations
with respect to disclosures and at least one designee should be knowledgeable about
financial reporting. In so designating members, the Chairman shall give specific
consideration to having the Disclosure Statements reviewed by appropriate operating group
personnel, as applicable.

D.     The Committee shall have full access to all Company books, records, facilities, and
personnel, including the internal auditors.

E.      The Disclosure Committee shall seek out relevant information accumulated by the
Company (e.g., information concerning the Company’s expansion efforts, the status of the
Company’s pending projects and contracts), make inquiries when necessary to assure itself
of the completeness and reliability of the information on which proposed disclosures are
based, and make determinations concerning materiality and legal and/or regulatory
requirements, in conjunction with counsel or other advisors, as the Committee deems
necessary and appropriate.

II. Organization

A.     The membership of the Committee shall be comprised of the following:

       -    Company’s Principal Accounting Officer;
       -    Company’s Controller;
       -    Head of operational finance;
       -    Company’s Treasurer/Assistant Treasurer;
       -    Company’s Vice President, Investor Relations;
        -   Company’s General Counsel/Assistant General Counsel, Securities;
       -    Heads of Business Units;
       -    The Corporate Secretary;
       -    The head of the Company’s communication department; and
       -    Such other individuals as shall be determined from time to time by
            management.

B.     Members of the Committee may be replaced, or additional members added, at any
time and from time to time as the Executive Officers or the Committee deem appropriate
to advance the purpose of the Committee. Notwithstanding the foregoing, the Executive
Officers at their option may at any time assume any or all of the responsibilities of the
Committee identified in this Charter, including for example, approving Disclosure
Statements when time does not permit the full Committee to meet.

C.     One member of the Committee shall be appointed as Chairman from time to time
by the Executive Officers, to serve until such time as a replacement shall be so appointed.
The Chairman shall be responsible for scheduling and presiding over meetings and




Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 39 of 72
preparing agendas. The Chairman may invite participants (in addition to Committee
members) to meetings of the Committee, including representatives of the Company's
independent public accountants and outside counsel. Any question of interpretation of this
Charter or the Committee’s procedures may be determined by any Executive Officer or, in
their absence from any meeting, the Chairman.

D.     The Chairman shall meet and consult with the Audit Committee together with the
Independent Auditor at least annually.

E.      The Committee shall meet as frequently as circumstances dictate (but, in any event,
at least once per quarter). The Chairman, or designee, may call meetings by providing
reasonable advance notice of the time and place of the meeting to the members of the
Committee.

F.      The Chairman may designate a secretary and assistant secretary to keep minutes of
the Committee meetings as appropriate to record the meetings and decisions taken with
respect to disclosure issues. If a secretary or assistant secretary is not appointed or present
at a meeting, the Committee may designate a member to record the minutes of such
meeting. The minutes, or a briefing of the issues discussed and decisions taken with respect
to disclosure issues, of each meeting may be distributed by the Chairman, as the Chairman
deems appropriate, and shall be made available to the Executive Officers and the Audit
Committee.

G.      The Committee may retain and determine funding for independent legal,
accounting and other advisors as the Committee deems necessary or appropriate to fulfill
its responsibilities. The Committee is empowered to cause the Company to pay the
compensation of such advisors.

III. Other Responsibilities

   A.      The Committee shall also have such other responsibilities as the Executive
           Officers may assign to it from time to time.

   B.      The records of each regular, ad hoc, or other meeting of the Disclosure
           Committee, including but not limited to minutes, materials, exhibits, and
           attachments, and all written reports or other communications by or on behalf of
           the Disclosure Committee, shall be maintained for a period of not less than five
           (5) years following each meeting, report, and/or communication.

                                                                       Effective June 8, 2015




Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 40 of 72
    EXHIBIT B
Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 41 of 72
                     IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          Lead No. 3:18-cv-00347-MOC-DCK
    (Consolidated with Nos. 3:18-cv-00349-MOC-DCK and 3:18-cv-00350-MOC-DCK)


 IN RE BABCOCK & WILCOX                             )
 ENTERPRISES, INC. SHAREHOLDER                      )
 DERIVATIVE LITIGATION                              )
                                                    )
                                                    )
 This Document Relates to:                          )
                                                    )
        ALL ACTIONS.                                )
                                                    )

        [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT

       WHEREAS, a consolidated derivative action is pending before this Court styled, In re

Babcock & Wilcox Enterprises, Inc. Shareholder Derivative Litigation, No. 3:18-cv-00347-MOC-

DCK (the "Action");

       WHEREAS, plaintiffs Mike DeAngelis, Dan Hegeman, and Bud and Sue Frashier Family

Trust have made an application, pursuant to Rule 23.1(c) of the Federal Rules of Civil Procedure

("Rule 23.1"), for an order: (i) preliminarily approving the proposed settlement (the "Settlement")

of this Action in accordance with the Stipulation and Agreement of Settlement dated _____ __,

2019 (the "Stipulation"), which, together with the exhibits annexed thereto, sets forth the terms

and conditions for the proposed Settlement and dismissal of the Action with prejudice;

(ii) approving the form and manner of the dissemination of the Notice and Summary Notice to

Current B&W Stockholders, attached as Exhibits C and D, respectively to the Stipulation; and

(iii) scheduling a date for the Settlement Hearing (defined below), pursuant to Rule 23.1, for the

Court to consider and determine whether to approve the terms of the Settlement as fair, reasonable,




                                                1
   Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 42 of 72
and adequate, including the payment of the Fee and Expense Amount, which was separately

negotiated by the Parties;

       WHEREAS, this Court has considered the Stipulation and the exhibits annexed thereto and

the arguments of the Parties; and

       WHEREAS, all capitalized terms contained herein shall have the same meanings as set

forth in the Stipulation (except as to those capitalized terms defined herein).

       NOW, THEREFORE, IT IS HEREBY ORDERED as follows:

       1.      This Court has jurisdiction over the subject matter of the Action, and the Parties to

the Stipulation agreed to submit to the jurisdiction of the Court for purposes of implementing and

enforcing the Settlement.

       2.      The Court does hereby preliminarily approve the Stipulation and the Settlement,

which is set forth therein, subject to further consideration at the Settlement Hearing.

       3.      A hearing (the "Settlement Hearing") shall be held before this Court on

___________ __, 2019, at __:__ _.m. at the United States District Court for the Western District

of North Carolina, 100 U.S. Courthouse Building, 100 Otis Street, Asheville, NC 28801 to:

(i) determine whether the proposed Settlement of the Action is fair, reasonable, and adequate and

in the best interests of B&W and its stockholders; (ii) hear and rule on any objections to the

proposed Settlement, including the attorneys' fees and expenses Defendants' insurer agreed to pay

Plaintiffs' Counsel; (iii) determine whether to approve the agreed-to Fee and Expense Amount;

and (iv) determine whether the Court should enter the Order and Final Judgment, attached as

Exhibit D to the Stipulation, which would dismiss with prejudice the Federal Derivative Action

and release the Plaintiffs' Released Claims and Defendants' Released Claims including any claims




                                                  2
   Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 43 of 72
related to the Federal and State Derivative Actions that have been brought or could have been

brought against the Defendants' Released Persons.

       4.      The Court reserves the right to adjourn the date of the Settlement Hearing or modify

any other dates set forth herein without further notice to Current B&W Stockholders and retains

jurisdiction to consider all further applications arising out of or connected with the Settlement.

       5.      Within ten (10) business days of the Court's entry of this Order, B&W shall:

(a) post a copy of the Stipulation and Notice on the Investor Relations portion of the B&W's

website; (b) cause a Current Report on Form 8-K to be filed with the U.S. Securities and Exchange

Commission that attaches the contents of the Summary Notice, and provides a link in the Form 8-

K to the Stipulation and Notice that shall be posted on the Investor Relations portion of B&W's

website at www.babcock.com/questions; and (c) cause a copy of the Summary Notice to be

published one time in Investor's Business Daily's IBD Weekly Print. All costs of such Notice and

posting and any other notice ordered by the Court shall be paid by B&W.

       6.      The form and method of notice provided in the preceding paragraph is the best

notice practicable, constitutes due and sufficient notice of the Settlement Hearing to all persons

entitled to receive such a notice, and meets the requirements of Rule 23.1, the United States

Constitution, and other applicable law.

       7.      At least twenty-eight (28) calendar days prior to the Settlement Hearing,

Defendants' Counsel shall serve on Plaintiffs' Counsel and file with the Court proof, by affidavit

or declaration, of dissemination of the Notice and Summary Notice.

       8.      All papers in support of the Settlement and the Fee and Expense Amount shall be

filed with the Court and served at least twenty-eight (28) calendar days prior to the Settlement

Hearing. At least seven (7) calendar days prior to the Settlement Hearing, the Parties shall make



                                                 3
   Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 44 of 72
and serve a filing with the Court that is responsive to any objections that are filed with the Court

pursuant to Paragraph 9 below and/or that is in further support of the Settlement.

       9.      Any Current B&W Stockholder may object to the Settlement of the Action, the

proposed Order and Final Judgment, the proposed Fee and Expense Amount, and may also (but

need not) appear in person or by his, her, or its attorney at the Settlement Hearing. To object, such

a stockholder must submit copies of: (a) a written statement identifying such person's or entity's

name, address, and telephone number, and, if represented by counsel, the name, address, and

telephone number of counsel; (b) proof of current ownership of B&W common stock, including

the number of shares of B&W common stock and the date or dates of purchase; (c) a written

statement explaining the person's or entity's objection and the reasons for such objection; and

(d) any documentation in support of such objection. Any objection should not exceed twenty-five

(25) pages in length. If the stockholder wishes to appear at the Settlement Hearing, he, she, or it

must also include a statement of intention to appear at the Settlement Hearing. Such materials

must be filed with the Clerk of the United States District Court for the Western District of North

Carolina and sent by first class mail to the following addresses and postmarked at least twenty-one

(21) calendar days before the Settlement Hearing:

               Shane P. Sanders
               ROBBINS ARROYO LLP
               5040 Shoreham Place
               San Diego, CA 92122

               Timothy Brown
               THE BROWN LAW FIRM, P.C.
               240 Townsend Square
               Oyster Bay, NY 11771

               Co-Lead Counsel for Plaintiffs in the Federal Derivative Action

               Corey D. Holzer
               HOLZER & HOLZER, LLC


                                                 4
   Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 45 of 72
               1200 Ashford Parkway, Suite 410
               Atlanta, GA 30338

               Counsel for Plaintiff in the State Derivative Action

                       -and-

               John L. Latham
               ALSTON & BIRD LLP
               1201 West Peachtree Street NW
               Atlanta, GA 30309

               Counsel for the Individual Defendants in the Federal and State Derivative Actions

               David N. Kelley
               DECHERT LLP
               Three Bryant Park
               1095 Avenue of the Americas
               New York, NY 10036

               Counsel for Nominal Defendant Babcock & Wilcox Enterprises, Inc. in the
               Federal and State Derivative Actions

       Any person or entity who fails to object in the manner described above shall be:

(i) deemed to have waived any objection to the Settlement, Stipulation, Order and Final Judgment,

and the Fee and Expense Amount; (ii) barred from raising such objection in this Action or any

other action or proceeding related thereto; and (iii) bound by the Order and Final Judgment and

the releases of claims set forth therein.

       10.     Pending final determination of whether the Settlement should be approved, all

proceedings in the Federal Derivative Action and all further activity between the Parties regarding

or directed toward the Federal Derivative Action, save for those activities and proceedings relating

to the Stipulation and the Settlement, shall be stayed.

       11.     Pending the Effective Date of the Stipulation or the termination of the Stipulation

according to its terms, Plaintiffs and all B&W stockholders derivatively on behalf of B&W are

barred and enjoined from commencing, prosecuting, instigating, or in any way participating in the


                                                 5
    Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 46 of 72
commencement or prosecution of any action asserting any of Plaintiffs' Released Claims against

Defendants' Released Persons.

       12.      The Court may approve the Settlement, with such modifications as may be agreed

to by the Parties, if appropriate, without further notice to Current B&W Stockholders.

       13.      All Current B&W Stockholders shall be bound by all orders, determinations, and

judgments in the Action that pertains to the Settlement.

       14.      The provisions contained in the Stipulation (including any exhibits attached hereto)

shall not be deemed a presumption, concession, or admission by any Party of any fault, liability,

or wrongdoing, or lack of merit as to any facts or claims alleged or asserted in the Federal and

State Derivative Actions or in any other action or proceeding, and shall not be interpreted,

construed, deemed, invoked, offered, or received into evidence or otherwise used by any person

in the Actions or in any other action or proceeding, whether civil, criminal, or administrative,

except in connection with any proceeding to enforce the terms of the Settlement. The Released

Parties may file the Stipulation and/or the Order and Final Judgment in any action that may be

brought against them in order to support a defense or counterclaim based on principles of res

judicata, collateral estoppel, full faith and credit, release, good faith settlement, judgment bar, or

reduction or any other theory of claim preclusion or issue preclusion or similar defense or

counterclaim.

       15.      In the event that the Stipulation or Settlement is not approved by the Court, or the

Settlement is terminated for any reason, the Parties shall be restored to their respective positions

in the Federal and State Derivative Actions as of the last date before the execution of the

Stipulation, and all negotiations, proceedings, documents prepared, and statements made in

connection herewith shall be without prejudice to the Parties, shall not be deemed or construed to



                                                  6
   Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 47 of 72
be an admission by any Party of any act, matter, or proposition, and shall not be used in any manner

for any purpose in any subsequent proceeding in the Action or in any other action or proceeding.

In such event, the terms and provisions of the Stipulation shall have no further force and effect

with respect to the Parties and shall not be used in the Federal and State Derivative Actions or in

any other proceeding for any purpose, and any judgment or orders entered by the Court in

accordance with the terms of the Stipulation shall be treated as vacated, nunc pro tunc.

       16.     In the event the Order and Final Judgment fails to become final, then it shall be the

obligation of Plaintiffs' Counsel to make appropriate refunds or repayments to B&W's insurance

carrier of any attorneys' fees and expenses previously paid within ten (10) business days from

receiving notice from Defendants' Counsel or from a court of appropriate jurisdiction in an amount

consistent with any reversal or modification, the portion of the attorneys' paid to them.

       IT IS SO ORDERED.

DATED: ___________________                    _______________________________________
                                              THE HONORABLE MAX O. COGBURN, JR.




                                                 7
   Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 48 of 72
    EXHIBIT C
Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 49 of 72
                   IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        Lead No. 3:18-cv-00347-MOC-DCK
  (Consolidated with Nos. 3:18-cv-00349-MOC-DCK and 3:18-cv-00350-MOC-DCK)


IN RE BABCOCK & WILCOX                 )
ENTERPRISES, INC. SHAREHOLDER          )
DERIVATIVE LITIGATION                  )
                                       )
                                       )
This Document Relates to:              )
                                       )
      ALL ACTIONS.                     )
                                       )

                     NOTICE OF PROPOSED SETTLEMENT




  Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 50 of 72
TO:     ALL RECORD HOLDERS AND BENEFICIAL OWNERS OF COMMON STOCK
        OF BABCOCK & WILCOX ENTERPRISES, INC. ("B&W" OR THE
        "COMPANY") WHO CURRENTLY OWN B&W COMMON STOCK AND WHO
        OWNED IT AS OF _______ __, 2019 ("CURRENT B&W STOCKHOLDERS")
        (EXCLUDING DEFENDANTS) AND THEIR SUCCESSORS-IN-INTEREST.

        PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. THIS
        NOTICE RELATES TO A PROPOSED SETTLEMENT AND DISMISSAL OF
        STOCKHOLDER DERIVATIVE LITIGATION AND CONTAINS IMPORTANT
        INFORMATION REGARDING YOUR RIGHTS. YOUR RIGHTS MAY BE
        AFFECTED BY LEGAL PROCEEDINGS IN THESE ACTIONS.

        PLEASE NOTE THAT THIS ACTION IS NOT A "CLASS ACTION" AND NO
        INDIVIDUAL STOCKHOLDER HAS THE RIGHT TO BE COMPENSATED AS A
        RESULT OF THE SETTLEMENT OF THESE ACTIONS.

YOU ARE HEREBY NOTIFIED, pursuant to an order of the United States District Court for the
Western District of North Carolina (the "Court"), that a proposed Settlement1 has been reached
between and among Defendants and plaintiffs Mike DeAngelis, Dan Hegeman, and Bud and Sue
Frashier Family Trust in the above-captioned consolidated stockholder derivative action (the
"Federal Derivative Action"), and between and among Defendants and plaintiff Pamela Marks in
an additional stockholder derivative action captioned, Pamela Marks v. E. James Ferland et al.,
Case No. 18-CVS-21193 (N.C. Super. Ct.—Mecklenburg Cty.) (the "State Derivative Action")
(together with the Federal Derivative Action, the "Actions"). This Notice of Proposed Settlement
("Notice") is not an expression of any opinion by the Court with respect to the truth of the
allegations in the Federal and State Derivative Actions or the merits of the claims or defenses
asserted by or against any party. It is solely to notify you of the terms of the proposed Settlement,
and your rights related thereto. The terms of the proposed Settlement are set forth in the Stipulation
which has been filed with the Court and is attached hereto. This summary should be read in
conjunction with, and is qualified in its entirety by reference to, the text of the Stipulation.

I.      WHY THE COURT HAS ISSUED THIS NOTICE

       Your rights may be affected by the Settlement of the Federal and State Derivative Actions.
The Parties have agreed upon terms to settle the Federal and State Derivative Actions and have
signed the Stipulation setting forth the Settlement terms.

II.     SUMMARY OF THE STOCKHOLDER MATTERS SUBJECT TO THE
        SETTLEMENT

The Federal Derivative Action

        The Federal Derivative Action was commenced by plaintiffs DeAngelis and Hegeman in
1
  All capitalized terms that are not otherwise defined shall have the same definitions as set forth in
the Stipulation and Agreement of Settlement, dated _____ __, 2019 and filed with the Court on
______ __, 2019 (the "Stipulation").

                                                  1

      Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 51 of 72
the United States District Court for the District of Delaware with the filing of two separate but
similar complaints on February 16, 2018. On February 22, 2018, Plaintiff Frashier Family Trust
also filed a complaint in United States District Court for the District of Delaware containing
allegations substantially similar to the complaints filed by DeAngelis and Hegeman.

        On April 23, 2018, the United States District Court for the District of Delaware entered an
order consolidating the related derivative actions and designating co-lead and co-liaison counsel.
On June 1, 2018, plaintiffs DeAngelis, Hegeman, and Frashier Family Trust filed a verified
consolidated derivative complaint ("Consolidated Complaint"). The Consolidated Complaint
alleged that the Individual Defendants—current and former officers and directors of the
Company—breached their fiduciary duties of loyalty and good faith by materially misrepresenting
the true condition and business prospects of the Company's renewable business segment and failing
to adequately oversee the Company's renewable business, wasted corporate assets, were unjustly
enriched, and violated certain federal securities laws by causing the Company to repurchase its
stock at artificially inflated prices and by causing the issuance of false and misleading proxy
statements.

        On June 28, 2018, the Federal Derivative Action was transferred to the United States
District Court for the Western District of North Carolina and is pending before the Honorable Max
O. Cogburn, Jr. The parties filed a motion to stay the Federal Derivative Action, which Judge
Cogburn granted on August 13, 2018. As a condition of the stay, Defendants agreed to and have
provided to plaintiffs DeAngelis, Hegeman, and Frashier Family Trust copies of documents
produced by the defendants in the related federal securities class action currently pending in the
United States District Court for the Western District of North Carolina, captioned Ollila v. Babcock
& Wilcox Enterprises, Inc., et al., Case No. 3:17-cv-00109-MOC-DCK.

The State Derivative Action

        The State Derivative Action traces back to plaintiff Marks' demand for the inspection of
certain Company books and records pursuant to title 8, section 220 of the Delaware General
Corporation Law Code dated March 16, 2018 (the "Demand"). On March 30, 2018, counsel for
B&W responded to the Demand, noting that the Company would produce certain non-privileged
Board of Directors (the "Board") and Audit and Finance Committee's minutes and materials dated
January 1, 2016 through March 16, 2018 (the "220 Materials"). The Company completed
production of the 220 Materials on August 30, 2018.

         On November 14, 2018, plaintiff Marks filed a verified stockholder derivative complaint
in the State of North Carolina's General Court of Justice, Superior Court Division, County of
Mecklenburg (the "Marks Complaint"). The Marks Complaint alleges that the Individual
Defendants breached their fiduciary duties of loyalty and good faith by failing to adequately
oversee the Company. These breaches, according to Plaintiff Marks, allowed the Company to:
(i) disseminate false and misleading statements regarding its renewable business; and (ii) operate
with deficient internal controls over financial reporting. Finally, the Marks Complaint alleges that
the Individual Defendants were unjustly enriched as a result of compensation they received while
they allegedly breached the fiduciary duties they owed to B&W. The parties to the State Derivative
Action filed a joint motion to temporarily stay the case in order to facilitate settlement discussions,
which Judge Conrad granted on April 10, 2019.


                                   2
   Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 52 of 72
III.     REASONS FOR THE SETTLEMENT

       The Parties have determined that it is desirable and beneficial that the Federal and State
Derivative Actions and all of their disputes related thereto be fully and finally settled in the manner
and upon the terms and conditions set forth in the Stipulation.

         A.    How Was the Settlement Negotiated?

        On April 17, 2019, Plaintiffs' Counsel and counsel for the Individual Defendants held a
mediation session in New York City. The Mediation was supervised by Michelle Yoshida of
Phillips ADR ("Mediator"). Prior to the Mediation, the Parties exchanged mediation briefs
addressing the claims, available defenses, and remedial issues. Plaintiffs' Counsel submitted a
settlement demand to counsel for the Individual Defendants on April 10, 2019. Working with the
Company, including current members of B&W's Board and its Chief Accounting Officer, counsel
for the Individual Defendants responded to Plaintiffs' settlement demand with a counter-offer,
which they presented to Plaintiffs' Counsel at the start of the Mediation. In addition to counsel for
the Parties, a representative of the Company's insurer, and the insurer's counsel attended and
participated in the mediation, and the Company's counsel consulted with the Company's General
Counsel throughout the course of the mediation. Despite their good faith efforts, after a full day
of hard fought, arm's-length negotiations, the Parties were unable to reach agreement on the
substantive consideration for a settlement. At the end of the day, the Mediator issued a Mediator's
recommendation to resolve the Federal and State Derivative Actions on the terms summarized
herein, which the Parties accepted.

         B.    Why Did the Plaintiffs Agree to Settle?

        Plaintiffs believe that the claims asserted in the Federal and State Derivative Actions on
behalf of B&W have merit. The Plaintiffs, however, recognize and acknowledge the expense and
length of continued proceedings necessary to prosecute the Actions. Plaintiffs and Plaintiffs'
Counsel have also taken into account the uncertain outcome and the risk of continued litigation as
well as the difficulties and delays inherent in such litigation. Based on their evaluation, Plaintiffs
and Plaintiffs' Counsel have determined that the Settlement set forth in the Stipulation is in the
best interests of B&W and that it confers substantial benefits upon B&W and its stockholders.

         C.    Why Did the Defendants Agree to Settle?

        Defendants have denied, and continue to deny, each and all of the allegations made by the
Plaintiffs in the Federal and State Derivative Actions and maintain that they have meritorious
defenses thereto. Defendants also have denied and continue to deny, among other allegations, the
allegations that B&W or any its stockholders were harmed in any way as a result of the conduct
of the Individual Defendants alleged in the Actions. The Individual Defendants have further
asserted and continue to assert that at all times they acted in good faith and in a manner they
reasonably believed to be and that was in the best interests of B&W and its stockholders.
Nonetheless, Defendants have concluded that further litigation may be protracted and expensive
and that it is desirable that the Actions be fully and finally settled in the manner and upon the terms
and conditions set forth in the Stipulation. Defendants have, therefore, determined that it is
desirable that the Federal and State Derivative Actions be fully and finally settled in the manner



                                       3
       Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 53 of 72
and upon the terms and conditions set forth in the Stipulation.

IV.     TERMS OF THE PROPOSED SETTLEMENT

        The terms and conditions of the proposed Settlement are set forth fully in the Stipulation.
As part of the proposed Settlement, B&W has agreed to adopt practices, resolutions, and/or amend
certain committee charters and/or the Company's Bylaws within forty-five (45) days of the
Effective Date of the Settlement to ensure the adoption, implementation, and maintenance of the
following corporate governance reforms (the "Reforms"), except as set forth below. The
negotiated and comprehensive Reforms directly address certain of Plaintiffs' allegations in the
Actions, are designed to reduce the likelihood that similar alleged wrongdoing that gave rise to the
Actions recurs and strengthens the Company's overall corporate governance practices and internal
controls generally. The Parties agree that the initiation, prosecution, and settlement of the Actions
was the primary factor in the implementation of Reforms (A) through (I) set forth below and a
significant factor in the adoption of the Reforms (J) through (Q) set forth below. The Parties
further agree that the Reforms confer a substantial benefit to the B&W as part of the Settlement of
the Actions.

       The Reforms set forth below shall remain in effect for five years after the Settlement,
except as otherwise set forth in the Stipulation.

        A.     Enhanced Board Independence and Board Responsibilities

               i.      At Least Two-Thirds of the Board Must Be Independent: The Company
shall require that, at all times, at least 66% of the members of the Board are not Company
executives and compliant with section (b) of the New York Stock Exchange ("NYSE")
independence requirements set forth in NYSE corporate governance standards, section 303A.02,
except for subsection (b)(iv); provided further that the composition of the Audit & Finance
Committee shall meet all relevant NYSE independence requirements set forth in section 303A.02.

              ii.    Mandatory Executive Sessions Meetings of the Independent Directors: The
Independent Directors shall meet in executive session at least four (4) times annually outside the
presence of management directors, in addition to the executive sessions required of specific
committees of the Board as set forth below.

               iii.    Mandatory Board Meetings: The Board shall meet at least once per quarter.

               iv.     Chairman's Role in Setting the Agenda for Standard, Quarterly Board
Meetings: The agenda for standard, quarterly Board meetings shall be established by the Chief
Executive Officer ("CEO") and the final version of any such agenda shall not be distributed to the
entire Board until the CEO has solicited the input of, received feedback from, and included any
items sought to be included by the Chairman on the same.

               v.     Enhanced Board Responsibilities for Oversight of Strategy and Planning:
The Board shall at least annually and more frequently if circumstances or as good governance
requires discuss the Company's long-term strategy development and implementation, including:



                                      4
      Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 54 of 72
                      (a)    reviewing the process for development, approval and modification
of the Company's strategy and strategic plan;

                    (b)     reviewing the key issues, options and external developments
impacting the Company's strategy; and

                     (c)     monitoring enterprise risks that may affect the Company and
assisting management of the Company in addressing such risks in the Company's strategic plan.

       B.      Enhancements to Disclosure and Internal Controls Committee

       The Board shall amend the Disclosure Committee's Charter, as reflected in Exhibit A
attached hereto.

       C.      Audit Committee Oversight of Disclosure and Internal Controls

       The Audit Committee Charter shall be amended to ensure, among other things, that the
Audit Committee more effectively supervises the Company's public disclosures as follows:

               i.     The Audit Committee shall oversee the work of the Disclosure Committee.
The Audit Committee shall meet separately with and review reports from management and the
Disclosure Committee at least once each quarter and more frequently if necessary to effectively
supervise the Company's disclosure function and specific disclosure issues of particular
importance. At least on a quarterly basis, the Audit Committee shall meet with the Chairman of
the Disclosure Committee to review the Disclosure Committee's process and recommendations
and to evaluate any concerns and recommendations the Disclosure Committee may have.

               ii.      The Audit Committee shall, in conjunction with the Chair of the Disclosure
Committee, review any financial statements, including, but not limited to, any Form 10-Q, Form
10-K, Form 8-K pertaining to financial statements, or annual proxy statement issued by the
Company, to ensure sufficient material risk disclosures. Prior to the issuance of earnings guidance,
the Audit Committee shall review and approve any such guidance with the Disclosure Committee
to ensure that proposed guidance has a reasonable basis and that all material risks and
contingencies are properly disclosed. This review shall include consideration of management
representation letters.

               iii.    The Audit Committee shall review at least quarterly the critical assumptions
and material factors on which published financial forecasts or guidance are based, including those
relating to the status of any of the Company's contracts/projects. The Audit Committee shall
oversee the decision-making pertaining to the potential modification or withdrawal of previously
published forecasts or guidance.

            iv.    The Audit Committee shall receive a written report from the appropriate
member of management in any quarter in which a Red Team Review was conducted by the
Company. The written report shall include the meeting minutes from the Red Team Review(s).




                                   5
   Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 55 of 72
                v.     The Audit Committee shall, at least annually, meet with management, the
head of the internal audit function, and the independent auditors.

               vi.     The Audit Committee shall, at least annually, review and evaluate the
capabilities and performance of the lead partner of the independent auditors and confirm the
regular rotation of the audit partners. The Audit Committee shall, at least quarterly, meet with
management to review and discuss the Company's major financial risk exposures.

                vii.    The Audit Committee shall review, in consultation with the full Board,
reports from management regarding B&W's material risks and assess the efforts in place to manage
such risks at least annually.

       D.      Management Assessment of Disclosure and Internal Controls

                i.      Management, including the CEO, Chief Financial Officer ("CFO"), and/or
Chief Administrative Officer, shall annually assess the adequacy of the Company's internal
controls, and, in consultation with the Disclosure Committee and the Audit Committee, shall report
to the Audit Committee as to the same, and shall report in the Company's Annual Report on Form
10-K any identified material weaknesses, including (without limitation) material weaknesses
concerning each of the following:

                      (a)   the communications process regarding the status, progress, costs,
and prospects of the Company's pending contracts/projects; and

                       (b)    the Company's subcontractor reconciliation processes.

                ii.     Should management identify any material weaknesses with regard to these
or other controls, they shall take corrective action and/or recommend that the Board take corrective
action. Such corrective action and/or recommendations shall be summarized in the Company's
Annual Report on Form 10-K.

       E.      Enhanced Governance Committee Duties

               i.     The Charter of the Governance Committee shall be amended to reflect the
following additional duties and responsibilities:

                       (a)    The Governance Committee shall meet in person or telephonically
at least once each quarter.

                       (b)   The Company shall publicly disclose the specific criteria for
assessing director performance and skills.

                        (c)    In accordance with its duties to develop material principles of
corporate governance and recommend such principles to the Board, the Governance Committee
shall ensure that any agreed upon corporate governance principles or guidelines are widely
available to the public, through the Company's website or otherwise.



                                   6
   Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 56 of 72
       F.      Enhanced Compensation Committee Duties

               i.     The Charter of the Compensation Committee shall be amended to reflect
the following additional duties and responsibilities:

                    (a)     The Compensation Committee shall continuously seek ways to
improve the compensation structure for the Company's officers and directors to ensure
compensation packages are competitive but not grossly excessive.

                       (b)    The Compensation Committee shall adopt measures by which
executive compensation can be measured against strict, easy-to-understand performance criteria,
and shall publish those measures in the Company's annual proxy statement for the preceding year
as well as its assessment of performance against those measures, including use by the
Compensation Committee of discretionary factors that allow the Compensation Committee to
reduce executive compensation for poor performance and/or for causing B&W to undertake
excessive risk, in a manner consistent with applicable SEC rules or listing standards. In particular,
and among other things, the Board shall present this information in the Company's annual proxy
statement in the Compensation Discussion & Analysis ("CD&A") section in a clear, easy-to-
understand format, subject to applicable regulatory requirements. Further, the Board shall retain
independent legal counsel at the Company's expense to review the quality, accuracy, and
completeness of the Company's CD&A disclosures for the Company's annual proxy statements.

                         (c)    The Compensation Committee shall adopt measures by which
incentive compensation shall be tied primarily to performance criteria, and length-of-service
criteria shall be used sparingly, if at all. Incentive compensation also shall include risk adjustments
where appropriate. Among other things, a percentage of the stock-based awards granted to the
CEO and other section 16 officers shall be performance-based with such percentage being
consistent with generally recognized compensation practices, and appropriate to the size and scope
of the particular individual's position, and multiple long-term financial performance metrics
consistent with the Company's long-term business plan must be utilized in determining what is
ultimately earned.

                       (d)    A director shall not serve on the Compensation Committee for more
than five (5) consecutive years.

                      (e)    B&W shall implement a standard practice, consistent with the
independence of the Compensation Committee under applicable law, to allow a full Board
discussion of B&W's compensation philosophy, programs and implementation on a periodic basis
to improve the full Board awareness and understanding of executive compensation. At one Board
meeting each year, the Board shall be briefed on the structure of B&W's executive compensation
plans and the compensation philosophy upon which such plans are based.

                      (f)     Where B&W identifies a significant risk that potentially affects
executive compensation in a material way, the Compensation Committee shall assess whether and
how that risk should be assessed for compensation purposes.



                                   7
   Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 57 of 72
                       (g)     B&W shall post the amended Compensation Committee Charter on
its website.

        G.     Site Visits and/or Onsite Inspections

               i.      B&W shall require certain B&W management and at least one independent
director to conduct at least one on-site inspection/visit each year of a significant project, as
determined by the Board or a committee thereof. These visits will be conducted by Internal Audit
and will be designed to help to educate senior management and the Company's directors regarding
the operating culture of the field, and will provide them a better understanding what happens on
site. Following each visit/inspection, Internal Audit or management shall prepare a report
regarding the visit, which shall include a detailed summary of the visit, an explanation of how any
information gathered may impact the Company's operations, and recommendations as to any
changes that may be necessary or advisable. The term "Internal Audit" as used in this provision
shall include any "Internal Audit" personnel that are engaged on an outsourced basis.

        H.     Executive Reports

                  i.     At each regularly scheduled Board meeting, the Company's CFO (or his or
her designee) shall provide a report as to the Company's financial condition and prospects,
including, but not limited to, a discussion of all reasons for material increases in expenses and
liabilities, if any, and material decreases in revenues and earnings, if any, management plans for
ameliorating or reversing such negative trends and the success or failure of any such plans
presented in the past. All Executive Vice Presidents and the CFO shall make reports to the Board
regarding their respective areas of responsibility at least quarterly and shall meet at least annually
with the non-employee directors of the Company.

        I.     Continuing Director Education

                i.     The Company shall implement and maintain a mandatory orientation and
continuing education program designed to familiarize new directors with the Company, its
management structure and operations, the industry in which the Company operates, and key legal,
financial, and operational issues. Directors shall be provided with information regarding corporate
governance and the structure and procedures of the Board and the committees on which the
directors will serve.

                ii.     At the Company's expense, provided such expenditure is reasonable, and
subject to advance approval in writing by the Company's CEO or CFO, the directors shall
periodically attend at least once every two years appropriate Company or external continuing
director education programs to help them stay current on corporate governance, best Board
practices, financial reporting practices, ethical issues for directors and management, and similar
matters.




                                    8
    Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 58 of 72
        J.     The Company's retention of the services of a nationally recognized Project
Management Consultant to assist with completion of certain U.K. Renewables Projects in the third
quarter of 2018, which consultant reports directly to the Board.

        K.     The adoption in the second quarter of 2018 of an enhanced process for documenting
sub-contractor reconciliation on Babcock & Wilcox Volund A/S ("Volund") projects to address
issues arising when Volund receives out of period sub-contractor invoices that exceed end of
period estimates for services performed in prior period.

        L.     The adoption of a new "Red Team Review" Procedure (Procedure No: B&W 1117-
01, effective March 2, 2018), an additional independent, focused review of a proposal or project.

       M.     The adoption of a new "Pricing Approval Request" Procedure (Procedure No:
B&W 1118-01, effective March 2, 2018), which is designed to establish a consistent review and
pre-approval process for proposals prior to submission to the customer.

      N.     The adoption of a new "Project Scope Management" Procedure (Procedure No:
B&W 1114-01, effective June 1, 2018), which defines the process for identification, classification,
documentation, evaluation and authorization of deviations on all B&W projects.

       O.     The adoption of a new "Project Risk and Opportunity Management" Procedure
(Procedure No: B&W 1106-01, effective June 1, 2018), which is designed to provide guidance for
implementation of project risk and opportunity management through the project lifecycle.

        P.      The appointment of an additional independent director, non-defendant Kenneth
Siegel, to the Board, effective September 6, 2018.

       Q.      The appointment of a new CFO, non-defendant Louis Salamone, effective February
1, 2019.

V.       ATTORNEY FEES AND EXPENSES FOR PLAINTIFFS' COUNSEL

       To date, Plaintiffs' Counsel have not received any payments for their efforts or for the
expenses they incurred on behalf of B&W and its stockholders. Subject to court approval,
Defendants have agreed for their insurer(s) to pay Plaintiffs' Counsel the aggregate amount of
$1,000,000 as fees and expenses ("Fee and Expense Amount"). Any fee awarded by the Court is
designed to compensate Plaintiffs' Counsel for the results achieved on behalf of the Company in
response to the Federal and State Derivative Actions, and the fees and costs associated with the
development, prosecution, and settlement of the Actions. As part of the Settlement, Plaintiffs will
each receive a service award of $1,500 to be paid out of the Fee and Expense Amount, subject to
the Court's approval.

VI.     DISMISSAL OF THE ACTION AND RELEASE OF CLAIMS

        As part of the Settlement, the Parties to the Federal Derivative Action will jointly request
the Court to enter the Order and Final Judgment that dismisses with prejudice all claims that
Plaintiffs have alleged in the Federal Derivative Action. Pursuant to the terms of the Stipulation


                                      9
      Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 59 of 72
and after the entry of the Order and Final Judgment in the Federal Derivative Action, Plaintiff
Marks will file a notice of voluntary dismissal in the State of North Carolina, County of
Mecklenburg, requesting an Order dismissing with prejudice the case captioned, Pamela Marks v.
E. James Ferland, et al., Case No. 18-CVS-21193. If approved by the Court, the Settlement will
permanently bar and enjoin the institution and prosecution by any of B&W's stockholders on
behalf of B&W against Defendants' Released Persons of any of Plaintiffs' Released Claims and
any claims arising out of, relating to or in connection with the institution, prosecution, assertion,
defense, settlement, or resolution of the Federal and State Derivative Actions.

VII.   SETTLEMENT HEARING

        On __________ __, 2019 at __:__ _.m., a hearing (the "Settlement Hearing") will be held
in the Federal Derivative Action before the Judge Max O. Cogburn, Jr. in the United States District
Court for the Western District of North Carolina, 100 U.S. Courthouse Building, 100 Otis Street,
Asheville, NC 28801 to: (i) determine whether the proposed Settlement of the Actions is fair,
reasonable, and adequate and in the best interests of B&W and its stockholders; (ii) hear and rule
on any objections to the proposed Settlement, including the attorneys' fees and expenses
Defendants' insurer agreed to pay Plaintiffs' Counsel; (iii) determine whether to approve the
agreed-to Fee and Expense Amount; and (iv) determine whether the Court should enter the Order
and Final Judgment, attached as Exhibit E to the Stipulation, which would dismiss with prejudice
the Federal Derivative Action and release the Plaintiffs' Released Claims and Defendants' Released
Claims including any claims related to the Federal and State Derivative Actions that have been
brought or could have been brought against the Defendants' Released Persons. If the Settlement
is approved, you will be subject to and bound by the provisions of the Stipulation, the releases
contained therein, and by all orders, determinations, and judgments, including the Order and Final
Judgment, pertaining to the Settlement.

        Pending final determination of whether the Settlement should be approved, all proceedings
in the Federal Derivative Action and all further activity between the Parties regarding or directed
toward the Federal Derivative Action, save for those activities and proceedings relating to the
Stipulation and the Settlement, shall be stayed, and Plaintiffs and all B&W stockholders
derivatively on behalf of B&W are barred and enjoined from commencing, prosecuting,
instigating, or in any way participating in the commencement or prosecution of any action asserting
any of Plaintiffs' Released Claims against Defendants' Released Persons.

VIII. RIGHT TO ATTEND FINAL HEARING

        You may enter an appearance in the Federal Derivative Action, at your own expense,
individually or through counsel of your choice. If you want to object at the Settlement Hearing,
then you must first comply with the procedures for objecting that are set forth below. The Court
has the right to change the Settlement Hearing date or time without further notice. Thus, if you
are planning to attend the Settlement Hearing, you should confirm the date and time before going
to the Court. If you have no objection to the Settlement, you do not need to appear at the Settlement
Hearing or take any other action.




                                  10
   Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 60 of 72
IX.     THE PROCEDURES FOR OBJECTING TO THE SETTLEMENT

        Any Current B&W Stockholder may object to the Settlement of the Actions, the proposed
Order and Final Judgment, and/or the proposed Fee and Expense Amount, and may also (but need
not) appear in person or by his, her, or its attorney at the Settlement Hearing. To object, any such
stockholder must submit copies of: (a) a written statement identifying such person's or entity's
name, address, and telephone number, and, if represented by counsel, the name, address, and
telephone number of counsel; (b) proof of current ownership of B&W common stock, including
the number of shares of B&W common stock and the date or dates of purchase; (c) a written
statement explaining the person's or entity's objection and the reasons for such objection; and
(d) any documentation in support of such objection. Any objection should not exceed 25 pages in
length. If the stockholder wishes to appear at the Settlement Hearing, he, she, or it must also
include a statement of intention to appear at the Settlement Hearing. Such materials must be
filed with the Clerk of the United States District Court for the Western District of North
Carolina and sent by first class mail to the following addresses and postmarked no later than
______ __, 2019 (21 days before the Settlement Hearing):

               Shane P. Sanders
               ROBBINS ARROYO LLP
               5040 Shoreham Place
               San Diego, CA 92122

               Timothy Brown
               THE BROWN LAW FIRM, P.C.
               240 Townsend Square
               Oyster Bay, NY 11771

               Co-Lead Counsel for Plaintiffs in the Federal Derivative Action

               Corey D. Holzer
               HOLZER & HOLZER, LLC
               1200 Ashford Parkway, Suite 410
               Atlanta, GA 30338

               Counsel for Plaintiff in the State Derivative Action

                       -and-

               John L. Latham
               ALSTON & BIRD LLP
               1201 West Peachtree Street NW
               Atlanta, GA 30309

               Counsel for the Individual Defendants in the Federal and State Derivative Actions

               David N. Kelley
               DECHERT LLP


                                     11
      Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 61 of 72
               Three Bryant Park
               1095 Avenue of the Americas
               New York, NY 10036

               Counsel for Nominal Defendant Babcock & Wilcox Enterprises, Inc. in the Federal
               and State Derivative Actions

         Any person or entity who fails to object in the manner described above shall be: (i) deemed
to have waived any objection to the Settlement, Order and Final Judgment, and Fee and Expense
Amount; (ii) barred from raising such objection in the Federal and State Derivative Actions; and
(iii) bound by the Order and Final Judgment and the releases of claims set forth therein.

       Current B&W Stockholders who have no objection to the Settlement, Order and Final
Judgment, or Fee and Expense Amount do not need to appear at the Settlement Hearing or take
any other action.

X.     HOW TO OBTAIN ADDITIONAL INFORMATION

        This Notice summarizes the Stipulation. This summary should be read in conjunction with,
and is qualified in its entirety by reference to, the text of the Stipulation, which has been filed with
the Court and may be viewed on the Investor Relations portion of B&W's website at:
www.babcock.com/questions

       Inquiries about the Federal and State Derivative Actions or the Settlement may be made
to: Robbins Arroyo LLP, 5040 Shoreham Place, San Diego, CA 92122; The Brown Law Firm,
P.C., 240 Townsend Square, Oyster Bay, NY 11771; and Holzer & Holzer, LLC, 1200 Ashwood
Parkway, Suite 410, Atlanta, GA 30338.



DATED: __________ __, 2019                     BY ORDER OF THIS COURT
                                               UNITED STATES DISTRICT COURT
                                               WESTERN DISTRICT OF NORTH CAROLINA

                         DO NOT CONTACT THE CLERK OF THE COURT
                                 REGARDING THIS NOTICE




                                    12
     Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 62 of 72
    EXHIBIT D
Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 63 of 72
                       IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                            Lead No. 3:18-cv-00347-MOC-DCK
      (Consolidated with Nos. 3:18-cv-00349-MOC-DCK and 3:18-cv-00350-MOC-DCK)


    IN RE BABCOCK & WILCOX                           )
    ENTERPRISES, INC. SHAREHOLDER                    )
    DERIVATIVE LITIGATION                            )
                                                     )
                                                     )
    This Document Relates to:                        )
                                                     )
          ALL ACTIONS.                               )
                                                     )

                   SUMMARY NOTICE OF PROPOSED SETTLEMENT

TO:      ALL RECORD HOLDERS AND BENEFICIAL OWNERS OF COMMON STOCK
         OF THE BABCOCK & WILCOX ENTERPRISES, INC. ("B&W") WHO
         CURRENTLY OWN B&W COMMON STOCK AND WHO OWNED IT AS OF
         _____ __, 2019.

         PLEASE READ THIS SUMMARY NOTICE CAREFULLY AND IN ITS
         ENTIRETY AS YOUR RIGHTS MAY BE AFFECTED BY PROCEEDINGS IN
         THE LITIGATION.

        YOU ARE HEREBY NOTIFIED that the above-captioned consolidated stockholder
derivative action (the "Federal Derivative Action"), is being settled on the terms set forth in the
Stipulation and Agreement of Settlement dated _____ __, 2019 (the "Stipulation"). The Settlement
also settles and releases any claims that have been brought or may or could arise out of a derivative
action captioned, Pamela Marks v. E. James Ferland, et al., Case No. 18-CVS-21193 (N.C. Super.
Ct.—Mecklenburg Cty.) (the "State Derivative Action") (together with the Federal Derivative
Action, the "Actions"). This Summary Notice of Proposed Settlement ("Summary Notice") is
provided by order of the United States District Court for the Western District of North Carolina
(the "Court").

        The Federal Derivative Action alleges claims against each of the Individual Defendants1
for breach of fiduciary duty and violations of the federal securities laws. The State Derivative



1
 All capitalized terms that are not otherwise defined shall have the definitions as set forth in the
Stipulation.

                                                 1



      Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 64 of 72
Action alleges claims against each of the Individual Defendants for breach of fiduciary duty.2
Pursuant to the terms of the Settlement, B&W agrees to adopt practices, resolutions, and/or amend
committee charters and/or the Company's Bylaws within forty-five (45) days of issuance of the
Order and Final Judgment to ensure the adoption, implementation, and maintenance of certain
corporate governance reforms (the "Reforms"). The Reforms shall be maintained for five (5)
years, subject to certain terms and conditions set forth in the Stipulation. The Parties agree that
the initiation, prosecution, and settlement of the Actions were primary and significant factors in
B&W's adoption of the Reforms. The Parties further agree that the Reforms confer a substantial
benefit to B&W as part of the Settlement.

        The Defendants also agree for their insurer to pay attorneys' fees and expenses to Plaintiffs'
Counsel in the total amount of $1,000,000 (the "Fee and Expense Amount"), subject to approval
of the Court. As part of the Settlement, Plaintiffs will each receive a service award of $1,500 to
be paid out of the Fee and Expense Amount, subject to the Court's approval. Defendants have
denied and continue to deny each and all of the claims and allegations of wrongdoing asserted in
the Federal and State Derivative Actions.

       On _______ __, 2019, at __:__ _.m., a hearing (the "Settlement Hearing") will be held
before Judge Max O. Cogburn, Jr. at the United States District Court for the Western District of
North Carolina, 100 U.S. Courthouse Building, 100 Otis Street, Asheville, NC 28801 for the
purpose of determining whether the Settlement should be approved as fair, reasonable, and
adequate and whether the Fee and Expense Amount should be approved. Because this is not a
class action, but is a stockholder derivative action brought for the benefit of B&W, except as
otherwise provided for in the Stipulation with respect to the named plaintiffs, no Current B&W
Stockholder has the right to receive any individual compensation as a result of the Settlement.

        This Summary Notice provides a condensed overview of certain provisions of the
Stipulation and the full Notice of Proposed Settlement (the "Notice"). It is not a complete
statement of the events of the Federal and State Derivative Actions or the terms set forth in the
Stipulation. This summary should be read in conjunction with, and is qualified in its entirety by
reference to, the text of the Stipulation. For additional information about the claims asserted in
the Federal and State Derivative Actions, and the terms of the proposed Settlement, you may
inspect the Stipulation and other papers at the Clerk's office in the Court at any time during regular
business hours. In addition, copies of the Stipulation and the Notice are available on the Investor
Relations section of the Company's website at www.babcock.com/questions. Inquiries about the
Federal and State Derivative Actions or the Settlement may be made to: Robbins Arroyo LLP,
5040 Shoreham Place, San Diego, CA 92122; The Brown Law Firm, P.C., 240 Townsend Square,
Oyster Bay, NY 11771; and Holzer & Holzer, LLC, 1200 Ashwood Parkway, Suite 410, Atlanta,
GA 30338.

       You may enter an appearance before the Court, at your own expense, individually or
through counsel of your choice. If you want to object at the Settlement Hearing, you must be a
Current B&W Stockholder and you must first comply with the procedures for objecting that are

2
    Leslie Kass and Daniel W. Hoehn are not named as defendants in the State Derivative Action.

                                                  2



      Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 65 of 72
set forth in the Stipulation and its accompanying exhibits, including the Notice. Any objection to
any aspect of the Settlement must be filed with the Clerk of the Court no later than _____
__, 2019 (21 days before the Settlement Hearing), in accordance with the procedures set forth
in the Stipulation and the Notice. Any objection may not exceed 25 pages in length. Any Current
B&W Stockholder who fails to object in accordance with such procedures will be bound by the
Order and Final Judgment of the Court granting final approval to the Settlement and the releases
of claims therein, and shall be deemed to have waived the right to object (including the right to
appeal) and forever shall be barred, in this proceeding or in any other proceeding, from raising
such objection.

       PLEASE DO NOT CONTACT THE COURT OR THE CLERK'S OFFICE
       REGARDING THIS SUMMARY NOTICE.




                                                3



   Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 66 of 72
    EXHIBIT E
Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 67 of 72
                     IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          Lead No. 3:18-cv-00347-MOC-DCK
    (Consolidated with Nos. 3:18-cv-00349-MOC-DCK and 3:18-cv-00350-MOC-DCK)


 IN RE BABCOCK & WILCOX                             )
 ENTERPRISES, INC. SHAREHOLDER                      )
 DERIVATIVE LITIGATION                              )
                                                    )
                                                    )
 This Document Relates to:                          )
                                                    )
            ALL ACTIONS.                            )
                                                    )

                      [PROPOSED] ORDER AND FINAL JUDGMENT

       This matter came before the Court for hearing pursuant to the Order Preliminarily

Approving Settlement ("Preliminary Approval Order") of this Court dated _____ __, 2019, on the

application of plaintiffs Mike DeAngelis, Dan Hegeman, and Bud and Sue Frashier Family Trust

("Plaintiffs") for approval of the settlement of the aforecaptioned action (the "Action") as set forth

in the Stipulation and Agreement of Settlement dated as of ______ __, 2019, including all exhibits

thereto (the "Stipulation"). Due and adequate notice having been given by Babcock & Wilcox

Enterprises, Inc. ("B&W" or the "Company") and Plaintiffs to Current B&W Stockholders as

required in the Court's Preliminary Approval Order, and the Court having considered all papers

filed and proceedings held herein and otherwise being fully informed, and good cause appearing

therefor,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

       1.       This Order and Final Judgment ("Judgment") incorporates herein the Stipulation,

including the exhibits thereto. Unless otherwise defined herein, all capitalized terms used herein

shall have the same meanings as set forth in the Stipulation.




   Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 68 of 72
       2.      This Court has jurisdiction over the subject matter of the Action, and the Parties to

the Stipulation have consented to the jurisdiction of the Court for purposes of implementing and

enforcing the Settlement embodied in the Stipulation.

       3.      The record shows that Notice and Summary Notice have been given to all Current

B&W Stockholders in the manner approved by the Court in the Preliminary Approval Order. The

Court finds that such Notice and Summary Notice: (i) constitute reasonable and the best notice

practicable under the circumstances; (ii) constitute notice that was reasonably calculated, under

the circumstances, to apprise all Current B&W Stockholders who could reasonably be identified

of the pendency of the Federal and State Derivative Actions, the terms of the Settlement, and

Current B&W Stockholders' right to object to and to appear at the settlement fairness hearing held

on ____________ __, 2019 (the "Settlement Hearing"); (iii) constitute due, adequate, and

sufficient notice to all persons or entities entitled to receive notice in accordance with Rule 23.1(c)

of the Federal Rules of Civil Procedure ("Rule 23.1(c)"); and (iv) meet the requirements of due

process.

       4.      In light of the benefits to the Company and the complexity, expense and possible

duration of further litigation against the Defendants, the Court hereby fully and finally approves

the Settlement, pursuant to Rule 23.1(c), as set forth in the Stipulation in all respects, and finds

that the Settlement is, in all respects, fair, reasonable, and adequate, and in the best interests of

B&W and its stockholders. This Court further finds the Settlement as set forth in the Stipulation

is the result of arm's-length negotiations between experienced counsel representing the interests of

B&W, B&W Stockholders, and the Individual Defendants.

       5.      The Parties are hereby directed to implement and consummate the Settlement

according to the terms and provisions of the Stipulation. The Action and all claims contained




                                   2
   Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 69 of 72
therein, as well as all of the Plaintiffs' Released Claims, are dismissed on the merits and with

prejudice. The Parties are to bear their own costs, except as otherwise provided in the Stipulation

and in this Judgment.

       6.      The Court finds that during the course of the litigation, the Parties and their

respective counsel at all times complied with the requirements of Rule 11 of the Federal Rules of

Civil Procedure, particularly with Rule 11(b) of the Federal Rules of Civil Procedure.

       7.      Upon the Effective Date, the Plaintiffs' Released Persons and all other B&W

stockholders shall be deemed to have, and by operation of the Judgment shall have, fully, finally,

and forever waived, released, relinquished, and discharged the Plaintiffs' Released Claims

(including Unknown Claims) against Defendants' Released Persons. Nothing herein shall in any

way impair or restrict the rights of any Party to enforce the terms of the Stipulation.

       8.      Upon the Effective Date, Defendants' Released Persons shall be deemed to have,

and by operation of the Judgment shall have, fully, finally, and forever released, relinquished, and

discharged the Defendants' Released Claims (including Unknown Claims) against Plaintiffs'

Released Persons. Nothing herein shall in any way impair or restrict the rights of any Party to

enforce the terms of the Stipulation.

       9.      The provisions contained in the Stipulation (including any exhibits attached hereto)

shall not be deemed a presumption, concession, or admission by any Party of any fault, liability,

or wrongdoing, or lack of merit as to any facts or claims alleged or asserted in the Action or in any

other action or proceeding, and shall not be interpreted, construed, deemed, invoked, offered, or

received into evidence or otherwise used by any person in the Federal and State Derivative Actions

or in any other action or proceeding, whether civil, criminal, or administrative, except in

connection with any proceeding to enforce the terms of the Settlement. The Released Parties may




                                   3
   Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 70 of 72
file the Stipulation and/or the Judgment in any action that may be brought against them in order to

support a defense or counterclaim based on principles of res judicata, collateral estoppel, full faith

and credit, release, good faith settlement, judgment bar, or reduction or any other theory of claim

preclusion or issue preclusion or similar defense or counterclaim.

        10.    The Court hereby approves the Fee and Expense Amount in the amount of one

million dollars ($1,000,000).

        11.    Payment of the Fee and Expense Amount made by B&W's insurer(s) as specified

in Paragraph 5 of the Stipulation shall be releasable to Plaintiffs' Counsel within ten (10) business

days of the entry of the Judgment, notwithstanding the existence of any collateral attacks on the

Settlement and/or the Fee and Expense Amount including, without limitation, any objections or

appeals.

        12.    The Court hereby approves a service award of $1,500 to each of the Plaintiffs to be

paid out of the Fee and Expense Amount.

        13.    If for any reason the Effective Date as set forth in the Stipulation does not occur, or

if the Stipulation is in any way canceled or terminated or if this Judgment is successfully attacked

collaterally, then the payment of the Fee and Expense Amount, and any and all interest accrued

thereon since payment, shall be returned to B&W's insurance carrier within ten (10) business days

of receiving notice from Defendants or from a court of appropriate jurisdiction in an amount

consistent with such reversal or modification, the portion of the Fee and Expense Amount paid to

them.

        14.    Plaintiffs and all B&W stockholders derivatively on behalf of B&W are

permanently barred and enjoined from commencing, prosecuting, instigating, or in any way




                                   4
   Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 71 of 72
participating in the commencement or prosecution of any action asserting any of Plaintiffs'

Released Claims against any of Defendants' Released Persons.

       15.     Without affecting the finality of this Judgment, the Court retains continuing and

exclusive jurisdiction over all matters relating to administration, consummation, enforcement, and

interpretation of the Stipulation, the Settlement, and of this Judgment, to protect and effectuate this

Judgment, and for any other necessary purpose. Plaintiffs, Defendants, and each Current B&W

Stockholder are hereby deemed to have irrevocably submitted to the exclusive jurisdiction of this

Court, for the purpose of any suit, action, proceeding, or dispute arising out of or relating to the

Settlement or the Stipulation, including the exhibits thereto, and only for such purposes. Without

limiting the generality of the foregoing, and without affecting the finality of this Judgment, the

Court retains exclusive jurisdiction over any such suit, action, or proceeding.

       16.     In the event that the Settlement does not become effective in accordance with the

terms of the Stipulation, this Judgment shall be vacated, and all orders entered and releases

delivered in connection with the Stipulation and this Judgment shall be null and void, except as

otherwise provided for in the Stipulation, and the Parties shall be returned to their respective

positions immediately prior to the execution of the Stipulation.

       17.     Judgment shall be, and hereby is, entered dismissing the Action with prejudice and

on the merits. The Court finds that this Judgment is a final, appealable judgment and should be

entered forthwith by the Clerk in accordance with Rule 58 of the Federal Rules of Civil Procedure.

       IT IS SO ORDERED.

DATED: ___________________                     ______________________________________
                                               THE HONORABLE MAX O. COGBURN, JR.




                                   5
   Case 3:18-cv-00347-MOC-DCK Document 56-3 Filed 08/02/19 Page 72 of 72
